Exhibit 10.2

 

EXECUTION VERSION

 

[ex10-2_001.jpg]

WELLS FARGO BANK, NATIONAL ASSOCIATION

1808 Aston Avenue, Suite 250

Carlsbad, CA 92008

 

 

WELLS FARGO SECURITIES, LLC

550 South Tryon Street
Charlotte, North Carolina 28202

 

CONFIDENTIAL

 

February 19, 2019

 

Carrols Restaurant Group, Inc.

968 James Street

Syracuse, NY 13203

 

Attention: Paul Flanders, Chief Financial Officer

 

Re:Carrols Commitment Letter

$500 Million Senior Secured Credit Facilities

 

Ladies and Gentlemen:

 

You have advised Wells Fargo Bank, National Association (“Wells Fargo Bank”) and
Wells Fargo Securities, LLC (“Wells Fargo Securities” and, together with Wells
Fargo Bank, the “Commitment Parties” or “we” or “us”) that Carrols Restaurant
Group, Inc. (“Carrols” or “you”) intends to consummate the Transactions (as
defined in Annex A) and seeks financing to (a) consummate the Refinancing (as
defined in Annex A), (b) pay fees, commissions and expenses in connection with
the Transactions and (c) finance ongoing working capital requirements and other
general corporate purposes, all as more fully described in the Transaction
Description attached hereto as Annex A (the “Transaction Description”). You have
further advised us that the sources of funds required in connection with the
foregoing will consist of senior secured credit facilities of $500.0 million to
be provided to the Borrower (as defined Annex A) consisting of (i) a term loan B
facility of $400.0 million (the “Term Loan B Facility”) and (ii) a revolving
credit facility of $100.0 million (the “Revolving Credit Facility” and,
collectively with the Term Loan B Facility, the “Senior Credit Facilities”),
each as described in the Summary of Proposed Terms and Conditions attached
hereto as Annex B (the “Term Sheet”).

 

This letter, including the Transaction Description, the Term Sheet and the
Conditions Annex attached hereto as Annex C (the “Conditions Annex”), is
hereinafter referred to as the “Commitment Letter”. The date of the consummation
of the Refinancing and the initial funding of the Senior Credit Facilities is
referred to as the “Closing Date”. Except as the context otherwise requires,
references to the “Borrower and its subsidiaries” will include the Acquired
Company and its subsidiaries after giving effect to the Acquisition (as defined
in Annex A).

 

1. Commitment. Upon the terms set forth in this Commitment Letter and subject
only to the satisfaction (or waiver) of the Exclusive Funding Conditions (as
defined below), Wells Fargo Bank is pleased to advise you that it hereby commits
to provide to the Borrower 100% of the principal amount of the Senior Credit
Facilities (the “Commitment”).

 



 

 

 

2. Titles and Roles. Wells Fargo Securities, acting alone or through or with
affiliates selected by it, will act as the sole bookrunner and sole lead
arranger (in such capacities, the “Lead Arranger”) in arranging and syndicating
the Senior Credit Facilities. Wells Fargo Bank will act as the sole
administrative agent (in such capacity, the “Administrative Agent”) for the
Senior Credit Facilities. No additional agents, co-agents, arrangers or
bookrunners will be appointed, no other titles will be awarded and no other
compensation will be paid in order to obtain commitments with respect to the
Senior Credit Facilities (other than compensation expressly contemplated by this
Commitment Letter and the fee letter dated the date hereof from the Commitment
Parties to you (the “Fee Letter”)) unless you and we shall agree in writing;
provided that (a) on or prior to the date which is 10 business days after the
date of this Commitment Letter, you will have the right to appoint up to four
additional joint lead arrangers, joint bookrunners, agents, co-agents or
arrangers or confer other titles in respect of the Senior Credit Facilities
(each such party, an “Additional Agent”) in a manner reasonably acceptable to
the Lead Arranger and with economics determined by you in consultation with the
Lead Arranger; provided, however, that in no event shall Wells Fargo Securities
receive less than 35% of the compensatory economics with respect to the Senior
Credit Facilities, and (b) the Lead Arranger shall have right, with your consent
(not to be unreasonably withheld, conditioned or delayed) to award titles to
other co-agents, arrangers or bookrunners who are Lenders (as defined below)
that provide (or whose affiliates provide) commitments in respect of one or more
of the Senior Credit Facilities (it being further agreed that (i) each of the
parties hereto shall, upon request of you or the Lead Arranger, execute a
revised version of this Commitment Letter or an amendment or joinder hereto to
reflect the commitment or commitments of such Additional Agent and to otherwise
effect the foregoing (and each of the parties hereto shall, upon the request of
you or the Lead Arranger, execute any such documentation), (ii) Wells Fargo
Securities will have the “left” and “highest” placement in any and all marketing
materials or other documentation used in connection with the Senior Credit
Facilities and shall hold the leading role and responsibilities conventionally
associated with such placement, including maintaining sole physical books for
the Senior Credit Facilities, and (iii) no Lender, Additional Agent or other
party (other than the Lead Arranger in consultation with you) will have rights
in respect of the management of the syndication of the Senior Credit Facilities
(including, without limitation, in respect of “market flex” rights under the Fee
Letter), over which the Lead Arranger will have sole control).

 

3. Conditions to Commitment.

 

(a) The Commitment and the undertakings of the Commitment Parties hereunder are
subject solely to the satisfaction (or waiver) of the conditions precedent
expressly set forth in the Conditions Annex (such express conditions, subject in
all respects to the Limited Conditionality Provision (as defined below), the
“Exclusive Funding Conditions”); it being understood that, notwithstanding
anything to the contrary contained in this Commitment Letter, the Fee Letter,
the Financing Documentation (as defined in the Term Sheet), the Acquisition
Agreement (as defined in Annex A) or any other agreement, document, instrument
or other undertaking concerning the Senior Credit Facilities or the financing of
the Transactions, there are no conditions (implied or otherwise) to the
Commitments and the undertakings of the Commitment Parties hereunder, including
compliance with the terms of this Commitment Letter, the Fee Letter or the
Financing Documentation, other than the Exclusive Funding Conditions (and upon
satisfaction or waiver of the Exclusive Funding Conditions, the initial funding
under the Senior Credit Facilities shall occur).

 



2

 

 

(b) Notwithstanding anything in this Commitment Letter, the Fee Letter or the
Financing Documentation (as defined in the Term Sheet) or any other letter
agreement or other undertaking concerning the financing of the Transactions to
the contrary, (a) the only representations relating to you, the Acquired
Company, the Borrower and their respective subsidiaries and their respective
businesses the accuracy of which shall be a condition to the availability of the
Senior Credit Facilities on the Closing Date shall be (i) such of the
representations made by the Acquired Company and/or the Seller or its
subsidiaries or affiliates or with respect to the Acquired Company, its
subsidiaries or its business in the Acquisition Agreement (as defined in Annex
A) as are material to the interests of the Lenders referred to below, but only
to the extent that you or your affiliates have the right to terminate your or
their respective obligations under the Acquisition Agreement or otherwise
decline to close the Acquisition as a result of a breach or inaccuracy of any
such representations and warranties (the “Specified Acquisition Agreement
Representations”), and (ii) the Specified Representations (as defined below)
made by the Borrower and the Guarantors (as defined in the Term Sheet) in the
Financing Documentation and (b) the terms of the Financing Documentation shall
be in a form such that they do not impair the availability of the Senior Credit
Facilities on the Closing Date if the Exclusive Funding Conditions are satisfied
or waived (it being understood that, to the extent any security interest in any
Collateral (as defined in the Term Sheet) (other than security interests in
assets of the Borrower and Guarantors that may be perfected by (x) the filing of
a financing statement under the Uniform Commercial Code, and (y) the delivery of
certificates evidencing the equity interests required to be pledged pursuant to
the Term Sheet) is not or cannot be provided or perfected on the Closing Date
after your use of commercially reasonable efforts to do so or without undue
burden or expense, then the provision and/or perfection of such security
interests shall not constitute a condition precedent to the availability of the
Senior Credit Facilities on the Closing Date, but instead shall be required to
be perfected after the Closing Date pursuant to arrangements and timing to be
mutually agreed by the Administrative Agent and the Borrower acting reasonably
(but not to exceed 60 days after the Closing Date, unless extended by the
Administrative Agent in its reasonable discretion)). For purposes hereof,
“Specified Representations” means the representations and warranties of the
Borrower and the Guarantors (after giving effect to the Transactions) set forth
in the Financing Documentation relating to corporate or other organizational
existence of the Credit Parties (as defined in the Term Sheet) and good standing
of the Credit Parties in their respective jurisdictions of organization (if
applicable); organizational power and authority, due authorization, execution
and delivery and enforceability, in each case, relating to the Credit Parties
entering into and performing under the Financing Documentation; no conflicts
with or consents under the Credit Parties’ organizational documents or
applicable law, in each case, with respect to the execution, delivery and
performance of the Financing Documentation; solvency as of the Closing Date
(after giving effect to the Transactions) of the Borrower and its subsidiaries
on a consolidated basis; Federal Reserve margin regulations; the Investment
Company Act; the PATRIOT Act; use of proceeds of the Senior Credit Facilities
not violating OFAC or FCPA; and creation, validity, perfection and priority of
security interests in the Collateral (subject to permitted liens and the
limitations set forth in the immediately preceding sentence). This Section 3,
and the provisions herein, shall be referred to as the “Limited Conditionality
Provision”.

 



3

 

 

4. Syndication.

 

(a) The Lead Arranger intends and reserves the right, both prior to and after
the Closing Date, to secure commitments for the Senior Credit Facilities from a
syndicate of banks, financial institutions and other entities identified by the
Lead Arranger in consultation with you and reasonably acceptable to you,
including any relationship lenders designated by you with the consent of the
Lead Arranger (such consent not to be unreasonably withheld) (such banks,
financial institutions and other entities committing to the Senior Credit
Facilities, including Wells Fargo Bank, the “Lenders”) upon the terms set forth
in this Commitment Letter. Until the earlier of (i) the date that a Successful
Syndication (as defined in the Fee Letter) is achieved and (ii) the date that is
60 days following the Closing Date (such earlier date, the “Syndication Date”),
you agree to, and, to the extent reasonable and practical and in all instances
not in contravention of the terms of the Acquisition Agreement as in effect on
the date hereof, will use commercially reasonable efforts to cause appropriate
members of management of the Acquired Company to, assist us actively in
achieving a syndication of the Senior Credit Facilities that is satisfactory to
us and you. To assist us in our syndication efforts, you agree that you will,
and will cause your representatives and non-legal advisors to, and, to the
extent reasonable and practical and in all instances not in contravention of the
terms of the Acquisition Agreement as in effect on the date hereof, will use
commercially reasonable efforts to cause appropriate members of management of
the Acquired Company and its representatives and advisors to, (i) provide
promptly to the Commitment Parties and the other prospective Lenders, in each
case, upon the reasonable request of the Lead Arranger, all information
reasonably deemed necessary by the Lead Arranger to assist the Lead Arranger and
each prospective Lender in their evaluation of the Transactions and to complete
the syndication (including, without limitation, projections prepared by your
management of balance sheets, income statements and cash flow statements of you
and your subsidiaries for such periods after the Closing Date and during the
term of the Senior Credit Facilities as are reasonably requested by the Lead
Arranger), (ii) make your senior management and (to the extent reasonable and
practical and in all instances not in contravention of the terms of the
Acquisition Agreement as in effect on the date) use commercially reasonable
efforts to make appropriate members of management of the Acquired Company
available to prospective Lenders on reasonable prior notice and at reasonable
and mutually agreed times and places, (iii) host, with the Lead Arranger, one or
more meetings and/or calls with prospective Lenders at mutually agreed times and
locations, (iv) assist, and cause your affiliates and advisors to assist, the
Lead Arranger in the preparation of one or more confidential information
memoranda and other customary marketing materials (which memoranda and/or other
marketing materials you will use commercially reasonable efforts to finalize no
later than 45 days following the date hereof), to be used in connection with the
syndication, (v) use commercially reasonable efforts to ensure that the
syndication efforts of the Lead Arranger benefit materially from the existing
lending relationships of the Borrower and the Acquired Company, (vi) use
commercially reasonable efforts to obtain, at the Borrower’s expense, (A) a
current public corporate rating (but no specific rating) for the Borrower from
Standard & Poor’s Financial Services LLC, a subsidiary of The McGraw-Hill
Companies, Inc. (“S&P”), (B) a current public corporate family rating (but no
specific rating) for the Borrower from Moody’s Investors Service, Inc.
(“Moody’s”) and (C) a current public rating with respect to each of the Senior
Credit Facilities from each of S&P and Moody’s, in each case, at least 30 days
prior to the Closing Date and to participate actively in the process of securing
such ratings, including having your senior management (and, to the extent
reasonable and practical and in all instances not in contravention of the terms
of the Acquisition Agreement as in effect on the date hereof, using commercially
reasonable efforts to have) appropriate members of management of the Acquired
Company meet with such rating agencies, and (vii) your ensuring (and, to the
extent practical and appropriate and in all instances not in contravention of
the terms of the Acquisition Agreement as in effect on the date hereof, using
your commercially reasonable efforts to cause the Acquired Company to ensure)
that prior to the Syndication Date (and, if later, prior to the Closing Date)
there will be no competing issues, offerings, placements, arrangements or
syndications of debt securities or commercial bank or other credit facilities by
or on behalf of you or your subsidiaries or the Acquired Company or its
subsidiaries being announced, offered, placed or arranged (other than the Senior
Credit Facilities) without the written consent of the Lead Arranger, unless such
issuance, offering, placement, arrangement or syndication would not reasonably
be expected to materially and adversely impair the primary syndication of the
Senior Credit Facilities (it being understood that (A) indebtedness incurred in
the ordinary course of business of the Borrower and its subsidiaries for capital
expenditures and working capital purposes, (B) Permitted Surviving Debt, (C)
amendments, replacements, extensions, refinancings and renewals of existing
indebtedness of Carrols, the Acquired Company and/or their respective
subsidiaries, in each case, in consultation with the Lead Arranger, (D) revolver
drawings under the Existing Credit Agreement and (E) any other indebtedness
agreed between the Lead Arranger and you will not materially impair the
syndication of the Senior Credit Facilities). Notwithstanding anything to the
contrary contained in this Commitment Letter or the Fee Letter, none of the
following shall constitute a condition to the commitments hereunder or the
funding of the Senior Credit Facilities on the Closing Date or any time
thereafter and shall not constitute a condition precedent to the Closing Date:
(i) the obtaining of the ratings referenced above, (ii) the compliance with any
of the other provisions set forth in this paragraph or (iii) the completion of
the syndication of the Senior Credit Facilities.

 



4

 

 

(b) The Lead Arranger and/or one or more of its affiliates will exclusively
manage all aspects of the syndication of the Senior Credit Facilities (in
consultation with you), including decisions as to the selection and number of
prospective Lenders to be approached, when they will be approached, whose
commitments will be accepted, any titles offered to the Lenders and the final
allocations of the commitments and any related fees among the Lenders, and the
Lead Arranger will exclusively perform all functions and exercise all authority
as is customarily performed and exercised in such capacities; provided that any
Lenders from which commitments have been accepted shall be reasonably acceptable
to you. Notwithstanding the Lead Arranger’s right to syndicate the Senior Credit
Facilities and receive commitments with respect thereto, unless otherwise agreed
to by you and except as set forth in Section 2, (i) Wells Fargo Bank shall not
be relieved or released from its obligations hereunder (including its obligation
to fund the Senior Credit Facilities on the Closing Date) in connection with any
syndication, assignment or participation in the Senior Credit Facilities, (ii)
no assignment by any Commitment Party shall be effective until after the initial
funding of the Senior Credit Facilities and the occurrence of the Closing Date
and (iii) unless you and we agree in writing, Wells Fargo Bank will retain
exclusive control over all rights and obligations with respect to its Commitment
in respect of the Senior Credit Facilities, including all rights with respect to
consents, modifications, supplements, waivers and amendments, until the Closing
Date has occurred. Without limiting your obligations to assist with the
syndication efforts as set forth herein, it is understood that the Commitment
hereunder is not conditioned upon the syndication of, or receipt of commitments
in respect of, the Senior Credit Facilities or your satisfaction of such
obligations, and in no event shall the successful completion of the syndication
of the Senior Credit Facilities or your satisfaction of such obligations
constitute a condition to the availability of the Senior Credit Facilities on
the Closing Date.

 

5. Information.

 

(a) You represent and warrant (solely as relates to matters with respect to the
Acquired Company and its subsidiaries, prior to the Closing Date, to your
knowledge) that (but the accuracy of which representation and warranty shall not
be a condition to the commitments hereunder or the funding of the Senior Credit
Facilities on the Closing Date) (i) all written information and written data
(such information and data, other than the Projections, as defined below, other
forward-looking information and information of a general economic or industry
specific nature, the “Information”) concerning you, the Borrower, the Acquired
Company and their respective subsidiaries and the Transactions that has been or
will be made available to the Commitment Parties by you, the Acquired Company or
any of your or their representatives, subsidiaries or affiliates (or on your or
their behalf), when taken as a whole, does not, and in the case of Information
made available after the date hereof, will not, when furnished, contain any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements contained therein, in light of the circumstances
under which they were made, not misleading (after giving effect to all
supplements and updates thereto provided in accordance with the immediately
succeeding sentence); and (ii) all financial projections concerning you, the
Borrower, the Acquired Company and their respective subsidiaries, taking into
account the consummation of the Transactions, that have been or will be made
available to the Commitment Parties by you, the Acquired Company or any of your
or their representatives, subsidiaries or affiliates (or on your or their
behalf) (the “Projections”) have been or will be prepared in good faith based
upon assumptions believed by you or the Acquired Company to be reasonable at the
time made available to the Commitment Parties or the prospective Lenders, it
being understood that such Projections are not to be viewed as facts and are
subject to significant uncertainties and contingencies, many of which are beyond
your control, that no assurance can be given that any particular financial
projections will be realized, and that actual results may vary materially from
the Projections. You agree that if, at any time prior to the later of the
Closing Date and the Syndication Date, you become aware that any of the
representations and warranties contained in the preceding sentence would be
incorrect in any material respect if the Information and Projections were being
furnished, and such representations were being made, at such time, then you will
promptly (or prior to the Closing Date, with respect to Information or
Projections concerning the Acquired Company and its subsidiaries, you will use
commercially reasonable efforts to) supplement the Information and the
Projections so that such representations are correct in all material respects
under those circumstances; provided that any such supplement shall cure any
breach of such representations to the extent such supplement is provided prior
to the earlier of the Closing Date or the Syndication Date. In arranging the
Senior Credit Facilities, we will be entitled to use and rely upon, without
responsibility to verify independently, the Information and the Projections. You
acknowledge that we may share with any of our affiliates (it being understood
that such affiliates will be subject to the confidentiality agreements between
you and us), and such affiliates may share with the Commitment Parties, any
information related to you, the Acquired Company, or any of your or their
respective subsidiaries or affiliates (including, without limitation, in each
case, information relating to creditworthiness) and the transactions
contemplated hereby.

 



5

 

 

(b) You acknowledge that (i) the Commitment Parties will make available, on your
behalf, the Information, Projections and other marketing materials and
presentations, including the confidential information memoranda (collectively,
the “Informational Materials”), to the prospective Lenders by posting the
Informational Materials on SyndTrak Online or by other similar electronic means
(collectively, the “Electronic Means”) and (ii) certain prospective Lenders may
be “public side” (i.e., lenders that do not wish (or that have personnel that do
not wish) to receive material non-public information (within the meaning of the
United States federal securities laws) (or information that would not
customarily be made publicly available if the Acquired Company were to become a
public reporting company, “MNPI”) with respect to you, the Borrower, the
Acquired Company or their subsidiaries or affiliates or any of their respective
securities, and who may be engaged in investment and other market-related
activities with respect to such entities’ securities (such prospective Lenders,
“Public Lenders”). At the request of the Lead Arranger, (A) you will assist, and
cause your affiliates, advisors, and to the extent possible using commercially
reasonable efforts, appropriate representatives of the Acquired Company to
assist, the Lead Arranger in the preparation of Informational Materials to be
used in connection with the syndication of the Senior Credit Facilities to
Public Lenders, which will not contain MNPI (the “Public Informational
Materials”), (B) at our request, you will identify and conspicuously mark any
Public Informational Materials “PUBLIC, and (C) we shall be entitled to treat as
containing MNPI any Informational Materials not specifically identified by you
as “PUBLIC”. Notwithstanding the foregoing, you agree that the Commitment
Parties may distribute the following documents to all prospective Lenders
(including the Public Lenders) on your behalf, unless you advise the Commitment
Parties in writing (including by email) within a reasonable time prior to their
intended distributions that such material should not be distributed to Public
Lenders (provided that you shall have been given a reasonable opportunity to
review such documents and comply with the U.S. Securities and Exchange
Commission disclosure requirements): (w) administrative materials for
prospective Lenders such as lender meeting invitations and funding and closing
memoranda, (x) notifications of changes in the terms of the Senior Credit
Facilities, (y) financial information regarding the Borrower and the Acquired
Company and their subsidiaries (other than the Projections and other financial
information containing forward-looking statements) and (z) drafts and final
versions of the Term Sheet and the Financing Documentation. If you advise us in
writing (including by email) that any of the foregoing items (other than the
Financing Documentation) should not be distributed to Public Lenders, then the
Commitment Parties will not distribute such materials to Public Lenders without
further discussions with you. Before distribution of any Informational Materials
to prospective Lenders, you shall provide us with a customary letter authorizing
the dissemination of the Informational Materials, confirming the accuracy and
completeness in all material respects of the information contained therein, in
the case of Public Informational Materials, confirming the absence of MNPI
therefrom, and exculpating (i) us, our direct and indirect equity holders and
our and their affiliates with respect to any liability related to the use or
misuse of the contents of such Information Materials or any related marketing
material by the recipients thereof and (ii) you, the Borrower, the Acquired
Company, your and their direct and indirect equity holders and your and their
respective affiliates with respect to any liability related to the misuse of the
contents of such Information Materials or any related marketing material by the
recipients thereof.

 



6

 

 

(a) You hereby authorize the Lead Arranger to download copies of the Borrower’s
trademark logos from its website and post copies thereof on the SyndTrak site or
similar workspace established by the Lead Arranger to syndicate the Senior
Credit Facilities and use the logos on any confidential information memoranda,
presentations and other marketing materials prepared in connection with the
syndication of the Senior Credit Facilities or in any advertisements (to which
you consent, such consent not to be unreasonably withheld) that we may place
after the closing of the Senior Credit Facilities in financial and other
newspapers, journals, the World Wide Web, home page or otherwise, at their own
expense describing its services to the Borrower hereunder.

 

6. Fees. As consideration for the commitments and agreements of the Commitment
Parties hereunder, you agree to cause to be paid the nonrefundable fees
described in the letter dated the date hereof and delivered herewith (the “Fee
Letter”) on the terms and subject to the conditions set forth therein.

 

7. Indemnification. You agree to indemnify and hold harmless the Commitment
Parties and each of their respective affiliates, directors, officers, employees,
partners, representatives, advisors and agents and each of their respective
heirs, successors and assigns (each, an “Indemnified Party”) from and against
any and all actions, suits, losses, claims, damages, penalties, liabilities and
out-of-pocket expenses of any kind or nature (including legal expenses), joint
or several, to which such Indemnified Party may become subject or that may be
incurred or asserted or awarded against such Indemnified Party, in each case
arising out of or in connection with or by reason of (including, without
limitation, in connection with any investigation, litigation or proceeding or
preparation of a defense in connection therewith) (a) any matters contemplated
by this Commitment Letter, the Transactions or any related transaction
(including, without limitation, the execution and delivery of this Commitment
Letter and the Financing Documentation and the closing of the Transactions) or
(b) the use or the contemplated use of the proceeds of the Senior Credit
Facilities, and will reimburse each Indemnified Party for all out-of-pocket
expenses (including reasonable attorneys’ fees, expenses and charges (limited to
one counsel for all Indemnified Parties, taken as a whole, and, if reasonably
necessary, a single local counsel to all Indemnified Parties, taken as a whole,
in each relevant material jurisdiction and, solely in the case of a conflict of
interest, one additional counsel in each applicable material jurisdiction to the
affected Indemnified Parties similarly situated taken as a whole)) within 30
days after demand therefor (together with reasonably detailed backup
documentation) as they are incurred in connection with any of the foregoing;
provided that no Indemnified Party will have any right to indemnification for
any of the foregoing to the extent resulting from (i) such Indemnified Party’s
own gross negligence or willful misconduct as determined by a court of competent
jurisdiction in a final non-appealable judgment, (ii) a claim brought by you
against an Indemnified Party for material breach in bad faith of the funding
obligations of such Indemnified Party under this Commitment Letter as determined
by a court of competent jurisdiction in a final non-appealable judgment or (iii)
any dispute solely among Indemnified Parties, other than any claims against any
Commitment Party in its respective capacity or in fulfilling its role as an
administrative agent or arranger or any similar role hereunder or under the
Senior Credit Facilities, and other than any claims arising out of any act or
omission on the part of you or your subsidiaries or affiliates. In the case of
an investigation, litigation or proceeding to which the indemnity in this
paragraph applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by you, your equity holders
or creditors or an Indemnified Party, whether or not an Indemnified Party is
otherwise a party thereto and whether or not the transactions contemplated
hereby are consummated. You also agree that no Indemnified Party will have any
liability (whether direct or indirect, in contract or tort, or otherwise) to you
or your affiliates or to your or their respective equity holders or creditors
arising out of, related to or in connection with any aspect of the transactions
contemplated hereby, except to the extent such liability to you is determined in
a final, non-appealable judgment by a court of competent jurisdiction to have
resulted from (A) such Indemnified Party’s own gross negligence or willful
misconduct or (B) a material breach in bad faith of the funding obligations of
such Indemnified Party under this Commitment Letter. Neither (x) any Indemnified
Party nor (y) you, the Borrower, the Acquired Company (or any of your or their
respective subsidiaries or affiliates) will be liable for any indirect,
consequential, special or punitive damages in connection with this Commitment
Letter, the Fee Letter, the Financing Documentation or any other element of the
Transactions; provided that nothing contained in this sentence shall limit your
indemnification obligations to the extent such indirect, consequential, special
or punitive damages are included in any third party claim in connection with
which such Indemnified Party is entitled to indemnification pursuant to the
indemnification provisions hereunder. No Indemnified Party will be liable to
you, your affiliates or any other person for any damages arising from the use by
others of Informational Materials or other materials obtained by Electronic
Means, except to the extent that your damages are found in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of such Indemnified Party. You
shall not, without the prior written consent of each Indemnified Party affected
thereby, settle any threatened or pending claim or action that would give rise
to the right of any Indemnified Party to claim indemnification hereunder unless
such settlement (x) includes a full and unconditional release of all liabilities
arising out of such claim or action against such Indemnified Party, (y) does not
include any statement as to or an admission of fault, culpability or failure to
act by or on behalf of such Indemnified Party and (z) requires no action on the
part of the Indemnified Party other than its consent.

 



7

 

 

8. Confidentiality.

 

(a) This Commitment Letter and the Fee Letter (collectively, the “Commitment
Documents”) and the existence and contents hereof and thereof shall be
confidential and may not be disclosed, directly or indirectly, by you in whole
or in part to any person without our prior written consent, except for (i) the
disclosure of the Commitment Documents on a confidential basis to your
directors, officers, employees, accountants, attorneys and other professional
advisors who have been advised of their obligation to maintain the
confidentiality of the Commitment Documents for the purpose of evaluating,
negotiating or entering into the Transactions, (ii) the disclosure of the
Commitment Documents as required by law or other compulsory process (in which
case, you agree, to the extent permitted by law, to inform us promptly in
advance thereof), (iii) the disclosure of the Commitment Documents on a
confidential basis to the board of directors, officers and advisors of the
Acquired Company in connection with its consideration of the Acquisition,
(provided that any information relating to pricing (including in any “market
flex” provisions that relate to pricing), fees and expenses has been redacted in
a manner reasonably acceptable to us), (iv) the disclosure of this Commitment
Letter, but not the Fee Letter, in any required filings with the Securities and
Exchange Commission and other applicable regulatory authorities and stock
exchanges, (v) the disclosure of the Term Sheet and the existence of the
Commitment Letter to any ratings agency in connection with the Transactions,
(vi) disclosures made with the consent of the Commitment Parties, (vii)
disclosure of the existence of the Fee Letter and the fees contained therein as
part of generic disclosure regarding fees and expenses in connection with any
syndication of the Senior Credit Facilities without disclosing any specific fees
set forth therein, or on a redacted basis in a manner reasonably acceptable to
the Lead Arranger or for customary accounting purposes, including accounting for
deferred financing costs, (viii) the disclosure of the Commitment Letter, but
not the Fee Letter (after this Commitment Letter and the Fee Letter have been
accepted by you) on a confidential basis to any prospective Additional Agent or
affiliate thereof, and (ix) the disclosure of this Commitment Letter and the
contents hereof (but not the Fee Letter and the contents thereof) in any
syndication of the Senior Credit Facilities or in any proxy statement or other
public filing in connection with the Transactions. In connection with any
disclosure by you to any third party as set forth above (except as set forth in
clauses (ii), (iv), (v) and (vii) above), you shall notify such third party of
the confidential nature of the Commitment Documents and agree to be responsible
for any failure by any third party to whom you disclosed the Commitment
Documents or any portion thereof to maintain the confidentiality of the
Commitment Documents or any portion thereof. Your obligations under this
paragraph with regard to this Commitment Letter (but not the Fee Letter) shall
terminate on the earlier of (x) the second anniversary of the date hereof or (y)
one year following the termination of this Commitment Letter in accordance with
its terms.

 



8

 

 

(b) The Commitment Parties shall use all confidential information provided to it
by or on behalf of you or your affiliates in the course of the Transactions
solely for the purposes of providing the services that are the subject of this
Commitment Letter and shall treat all such information as confidential; provided
that nothing herein shall prevent the Lead Arranger or their respective
affiliates from disclosing any such information, (i) to any Lenders or
participants or prospective Lenders or prospective participants (provided that
any such disclosure shall be made subject to the acknowledgment and acceptance
by such Lender or participant or prospective Lender or prospective participant
that such information is being disseminated on a confidential basis (and they
shall agree to be bound to substantially the same terms as are set forth in this
paragraph or as are otherwise reasonably acceptable to you and us, including as
agreed in any informational memoranda or other marketing materials) in
accordance with the standard syndication processes of the Commitment Parties or
customary market standard for dissemination of such type of information), (ii)
pursuant to the order of any court or administrative agency or in any judicial
or administrative proceeding or as otherwise required by law or compulsory legal
process (in which case the applicable Commitment Party shall use commercially
reasonable efforts to promptly notify you, in advance, to the extent practicable
and permitted by law), (iii) upon the request or demand of any regulatory
authority having jurisdiction over any of the Commitment Parties (in which case
the applicable Commitment Party shall use commercially reasonable efforts to,
except with respect to any audit or examination conducted by bank accountants or
any governmental regulatory authority exercising examination or regulatory
authority, promptly notify you, in advance, to the extent practicable and
permitted by law), (iv) to our respective affiliates involved in the
Transactions and their and their affiliates’ respective directors, officers,
employees, accountants, attorneys, agents and other professional advisors
(collectively, “Representatives”) on a need-to-know basis who are informed of
the confidential nature of such information and are or have been advised of
their obligation to keep information of this type confidential, (v) to ratings
agencies in connection with the Transactions, (vi) to the extent that such
information is independently developed by the Commitment Parties, so long as the
Commitment Parties have not otherwise breached their confidentiality obligations
hereunder and have not developed such information based on information received
from a third party that to their knowledge has breached confidentiality
obligations owing to you, (vii) to the extent any such information becomes
publicly available other than by reason of disclosure by us in breach of this
provision, (vii) to the extent that such information is received by a Commitment
Party or an affiliate of a Commitment Party from a third party that is not to
its knowledge subject to confidentiality obligations to you or your affiliates,
(viii) for purposes of establishing a “due diligence” defense, (ix) in
connection with the exercise of any remedies hereunder, any action or proceeding
relating to the Commitment Documents or the enforcement of rights thereunder, or
(x) with your prior written consent. The provisions of this paragraph with
respect to the Commitment Parties and their respective affiliates shall
automatically terminate on the earlier of (x) one year following the date of
this Commitment Letter and (y) the execution of the definitive documentation for
the Senior Credit Facilities (in which case, the confidentiality provisions in
the definitive documentation shall supersede the provisions of this paragraph).
The terms of this paragraph shall supersede all prior confidentiality or
non-disclosure agreements and understandings between you and the Commitment
Parties relating the Transactions.

 



9

 

 

(c) The Commitment Parties shall be permitted to use information related to the
syndication and arrangement of the Senior Credit Facilities in connection with
obtaining a CUSIP number, marketing, press releases or other transactional
announcements or updates provided to investor or trade publications, subject to
confidentiality obligations or disclosure restrictions reasonably requested by
you (provided that you shall have been given a reasonable opportunity to review
any such disclosure). Prior to the Closing Date, the Commitment Parties shall
have the right to review and approve any public announcement or public filing
made by you, the Acquired Company or your or their respective representatives
relating to the Senior Credit Facilities or to any of the Commitment Parties in
connection therewith, before any such announcement or filing is made (such
approval not to be unreasonably withheld or delayed).

 

9. PATRIOT Act Notification. The Commitment Parties hereby notify you that
pursuant to the requirements of the USA PATRIOT Act, Title III of Pub. L. 107-56
(signed into law October 26, 2001) (the “PATRIOT Act”), each of them is required
to obtain, verify and record information that identifies you and any additional
Credit Parties, which information includes your and their respective names,
addresses, tax identification numbers and other information (including, for the
avoidance of doubt, a certification regarding beneficial ownership as required
by 31 C.F.R. §1010.230 (the “Beneficial Ownership Regulation”)) that will allow
the Commitment Parties and the other prospective Lenders to identify you and
such other parties in accordance with the PATRIOT Act. This notice is given in
accordance with the requirements of the PATRIOT Act and is effective for each of
us and the prospective Lenders.

 

10. Other Services.

 

(a) Nothing contained herein shall limit or preclude the Commitment Parties or
any of their respective affiliates from carrying on any business with, providing
banking or other financial services to, or from participating in any capacity,
including as an equity investor, in any party whatsoever, including, without
limitation, any competitor, supplier or customer of you, the Acquired Company or
any of your or their respective affiliates, or any other party that may have
interests different than or adverse to such parties.

 

(b) You acknowledge that the Commitment Parties and their affiliates (the term
“Commitment Parties” as used in this Section being understood to include such
affiliates) (i) may be providing debt financing, equity capital or other
services (including financial advisory services) to other entities and persons
with which you, the Acquired Company or your or their respective affiliates may
have conflicting interests regarding the Transactions and otherwise, (ii) may
act, without violation of its contractual obligations to you, as it deems
appropriate with respect to such other entities or persons, and (iii) have no
obligation in connection with the Transactions to use, or to furnish to you, the
Acquired Company or your or their respective affiliates or subsidiaries,
confidential information obtained from other entities or persons. Additionally,
you acknowledge that Wells Fargo Bank currently is acting as administrative
agent and a lender under the Existing Credit Agreement, and your and your
affiliates’ rights and obligations under any other agreement with Wells Fargo
Bank or any of its affiliates (including the Existing Credit Agreement) that
currently or hereafter may exist are, and shall be, separate and distinct from
the rights and obligations of the parties pursuant to this Commitment Letter,
and none of such rights and obligations under such other agreements shall be
affected by the Lead Arranger’s performance or lack of performance of services
hereunder.  You hereby agree that Wells Fargo Bank and Wells Fargo Securities
may render their services under this Commitment Letter notwithstanding any
actual or potential conflict of interest presented by the foregoing, and you
agree not to assert any claim you might allege based on any actual or potential
conflicts of interest that might be asserted to arise or result from, on the one
hand, the engagement of Wells Fargo Securities or Wells Fargo Bank and their
affiliates, and on the other hand, Wells Fargo Securities’ and Wells Fargo
Bank’s and their affiliates’ relationships with you as described and referred to
in this Commitment Letter. The terms of this paragraph shall survive the
expiration or termination of this Commitment Letter for any reason whatsoever.

 



10

 

 

(c) In connection with all aspects of the Transactions, you acknowledge and
agree that: (i) the Senior Credit Facilities and any related arranging or other
services contemplated in this Commitment Letter constitute an arm’s-length
commercial transaction between you and your affiliates, on the one hand, and the
Commitment Parties, on the other hand, and you are capable of evaluating and
understanding and understand and accept the terms, risks and conditions of the
Transactions, (ii) in connection with the process leading to the Transactions,
each of the Commitment Parties is and has been acting solely as a principal and
not as a financial advisor, agent or fiduciary, for you, the Acquired Company or
any of your or their respective management, affiliates, equity holders,
directors, officers, employees, creditors or any other party, (iii) no
Commitment Party or any affiliate thereof has assumed or will assume an
advisory, agency or fiduciary responsibility in your or your affiliates’ favor
with respect to any of the Transactions or the process leading thereto
(irrespective of whether any Commitment Party or any of its affiliates has
advised or is currently advising you or your affiliates or the Acquired Company
or its affiliates on other matters) and no Commitment Party has any obligation
to you or your affiliates with respect to the Transactions except those
obligations expressly set forth in the Commitment Documents, (iv) the Commitment
Parties and their respective affiliates may be engaged in a broad range of
transactions that involve interests that differ from yours and those of your
affiliates and no Commitment Party shall have any obligation to disclose any of
such interests, and (v) no Commitment Party has provided any legal, accounting,
regulatory or tax advice with respect to any of the Transactions and you have
consulted your own legal, accounting, regulatory and tax advisors to the extent
you have deemed appropriate. You hereby waive and release, to the fullest extent
permitted by law, any claims that you may have against any Commitment Party or
any of their respective affiliates with respect to any breach or alleged breach
of agency, fiduciary duty or conflict of interest.

 

11. Acceptance/Expiration of Commitments.

 

(a) This Commitment Letter and the Commitment of Wells Fargo Bank and the
undertakings of Wells Fargo Securities set forth herein shall automatically
terminate at 5:00 p.m. Eastern Time) on February 19, 2019 (the “Acceptance
Deadline”), without further action or notice unless signed counterparts of this
Commitment Letter and the Fee Letter shall have been delivered to the Lead
Arranger by such time.

 

(b) In the event this Commitment Letter is accepted by you as provided above,
the commitments and agreements of Wells Fargo Bank and the undertakings of Wells
Fargo Securities set forth herein will automatically terminate without further
action or notice upon the earliest to occur of (i) the consummation of the
Transactions (with or without the use of the Senior Credit Facilities), (ii) the
termination of the Acquisition Agreement in accordance with its terms prior to
consummation of the Acquisition and (iii) 5:00 p.m. (Eastern Time) on the date
that is five (5) business days after the End Date (as defined in the Acquisition
Agreement as in effect on the date hereof), if the Closing Date shall not have
occurred by such time.

 

12. Survival. The sections of this Commitment Letter relating to “Expenses”,
“Indemnification”, “Confidentiality”, “Other Services”, “Survival”, “Governing
Law” and “Miscellaneous” shall survive any termination or expiration of this
Commitment Letter, the commitments of the Commitment Parties or the undertakings
of Wells Fargo Securities set forth herein (regardless of whether definitive
Financing Documentation is executed and delivered), and the sections relating to
“Syndication”, “Information,” “Confidentiality”, “Other Services”, “Survival”
and “Governing Law” shall survive until the Syndication Date; provided that your
obligations under this Commitment Letter (other than your obligations with
respect to the sections of this Commitment Letter relating to “Syndication” (if
the Senior Credit Facilities have been funded), “Information” (limited to the
second sentence of Section 5(a) (if the Senior Credit Facilities have been
funded)) and “Confidentiality”) shall, to the extent covered by the provisions
of the Financing Documentation, automatically terminate and be superseded by
such provisions of the Financing Documentation. You may terminate this
Commitment Letter and/or all or a portion of the Commitment hereunder with
respect to the Senior Credit Facilities (or any portion thereof) any time
subject to the provisions of the preceding sentence and the Fee Letter.

 



11

 

 

13. Governing Law. THE COMMITMENT DOCUMENTS, AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED THERETO (INCLUDING, WITHOUT LIMITATION, ANY
CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW ARISING OUT OF THE SUBJECT MATTER
HEREOF OR THEREOF), SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 AND SECTION 5-1402 OF
THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT REFERENCE TO ANY
OTHER CONFLICTS OR CHOICE OF LAW PRINCIPLES THEREOF; PROVIDED THAT,
NOTWITHSTANDING THE FOREGOING TO THE CONTRARY, IT IS UNDERSTOOD AND AGREED THAT
ANY DETERMINATIONS AS TO (X) WHETHER ANY SPECIFIED ACQUISITION AGREEMENT
REPRESENTATIONS HAVE BEEN BREACHED AND WHETHER AS A RESULT OF ANY BREACH THEREOF
YOU HAVE THE RIGHT TO TERMINATE YOUR OBLIGATIONS UNDER THE ACQUISITION AGREEMENT
OR TO OTHERWISE DECLINE TO CLOSE THE ACQUISITION, (Y) WHETHER A “MATERIAL
ADVERSE EFFECT” (AS DEFINED IN THE CONDITIONS ANNEX) HAS OCCURRED, AND (Z) the
determination of whether the Acquisition has been consummated in accordance with
the terms of the Acquisition Agreement SHALL, IN EACH CASE BE GOVERNED BY THE
LAWS OF THE STATE OF DELAWARE. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY
RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY ACTION, PROCEEDING, CLAIM OR
COUNTERCLAIM ARISING OUT OF THE COMMITMENT DOCUMENTS OR THE PERFORMANCE OF
SERVICES THEREUNDER. With respect to any suit, action or proceeding arising in
respect of this Commitment Letter or the Fee Letter or any of the matters
contemplated hereby or thereby, the parties hereto hereby irrevocably and
unconditionally submit to the exclusive jurisdiction of any state or federal
court located in the Borough of Manhattan, and irrevocably and unconditionally
waive any objection to the laying of venue of such suit, action or proceeding
brought in such court and any claim that such suit, action or proceeding has
been brought in an inconvenient forum. The parties hereto hereby agree that
service of any process, summons, notice or document by registered mail addressed
to you or each of the Commitment Parties will be effective service of process
against such party for any action or proceeding relating to any such dispute. A
final judgment in any such action or proceeding may be enforced in any other
courts with jurisdiction over you or each of the Commitment Parties.

 

14. Miscellaneous. This Commitment Letter and the Fee Letter embody the entire
agreement and understanding among the Commitment Parties and you and your
affiliates with respect to the specific matters set forth above and supersede
all prior agreements and understandings relating to the subject matter hereof.
No person has been authorized by any of the Commitment Parties to make any oral
or written statements inconsistent with this Commitment Letter or the Fee
Letter. This Commitment Letter and the Fee Letter shall not be assignable by any
party hereto (except by the Commitment Parties as expressly set forth in Section
2 hereof or by you on the Closing Date substantially concurrently with the
closing of the Transaction to the ultimate borrower under the Senior Credit
Facilities without the prior written consent of the Commitment Parties, and any
purported assignment without such consent shall be void. This Commitment Letter
and the Fee Letter are not intended to benefit or create any rights in favor of
any person other than the parties hereto, the prospective Lenders and, with
respect to indemnification, each Indemnified Party. This Commitment Letter and
the Fee Letter may be executed in separate counterparts and delivery of an
executed signature page of this Commitment Letter and the Fee Letter by
facsimile, electronic mail or other electronic means shall be effective as
delivery of manually executed counterpart hereof; provided that, upon the
request of any party hereto, such facsimile transmission or electronic mail
transmission shall be promptly followed by the original thereof. This Commitment
Letter and the Fee Letter may only be amended, modified or superseded by an
agreement in writing signed by each of you and the Commitment Parties, and shall
remain in full force and effect and not be superseded by any other documentation
unless such other documentation is signed by each of the parties hereto and
expressly states that this Commitment Letter is superseded thereby. Each of the
parties hereto agrees that this Commitment Letter and the Fee Letter are binding
and enforceable agreements with respect to the subject matter contained herein
and therein, including the good faith negotiation of the Financing Documentation
by the parties hereto in a manner consistent with this Commitment Letter, it
being understood and agreed that the funding and availability of the Senior
Credit Facilities on the Closing Date are subject only to the satisfaction or
waiver of the Exclusive Funding Conditions.

 

[Signature Pages Follow]

 

12

 

 

If you are in agreement with the foregoing, please indicate acceptance of the
terms hereof by signing the enclosed counterpart of this Commitment Letter and
returning it to the Lead Arranger, together with executed counterparts of the
Fee Letter, by no later than the Acceptance Deadline.

 

  Sincerely,       WELLS FARGO BANK, NATIONAL ASSOCIATION           By: /s/
Emily Sutton     Name: Emily Sutton     Title: Director           WELLS FARGO
SECURITIES, LLC           By: /s/ Adam Hyder     Name: Adam Hyder     Title:
Director

 

 

 

 

Carrols

Commitment Letter

Signature Page

 

 

 

 

Agreed to and accepted as of the date first above written:       CARROLS
RESTAURANT GROUP, INC.           By: /s/ Paul R. Flanders     Name: Paul R.
Flanders     Title: Vice President and Chief Financial Officer  

 

 

 

 

Carrols

Commitment Letter

Signature Page

 

 

 

 

ANNEX A

 

TRANSACTION DESCRIPTION

 

Capitalized terms used but not defined in this Annex A shall have the meanings
set forth in the letter to which this Annex A is attached or in Annex B or C
thereto, as applicable. In the case of any such capitalized term that is subject
to multiple and differing definitions, the appropriate meaning thereof shall be
determined by reference to the context in which it is used.

 

It is intended that:

 

(a) Pursuant to an Agreement and Plan of Merger (together with the exhibits and
disclosures schedules thereto, the “Acquisition Agreement”), by and among
Carrols Restaurant Group, Inc. (“Carrols” or “you”), a Delaware corporation,
Carrols Holdco Inc., a Delaware corporation and a wholly owned subsidiary of
Carrols (“NewCRG” or the “Borrower”), GRC Mergersub Inc., a Delaware corporation
and a wholly owned subsidiary of NewCRG (“Carrols Merger Sub”), GRC Mergersub
LLC, a Delaware limited liability company and a wholly owned subsidiary of
NewCRG (“Carrols CFP Merger Sub”), Cambridge Franchise Partners, LLC (“CFP”), a
Delaware limited liability company, Cambridge Franchise Holdings, LLC, a
Delaware limited liability company and a wholly owned subsidiary of CFP (the
“LLC Member”) and New CFH, LLC, a Delaware limited liability company and a
wholly owned subsidiary of the LLC Member (the “Acquired Company”), (i) Carrols
Merger Sub shall be merged with and into Carrols, whereupon the separate
existence of Carrols Merger Sub shall cease and Carrols shall be the surviving
corporation and a wholly-owned subsidiary of NewCRG, and (ii) Carrols CFP Merger
Sub shall be merged with and into the Acquired Company, whereupon the separate
existence of Carrols CFP Merger Sub shall cease and the Acquired Company shall
be the surviving entity and a wholly-owned subsidiary of NewCRG, in accordance
with the terms thereof (the foregoing mergers, the “Acquisition”).

 

(b) The Borrower will obtain senior secured first-lien loan facilities described
in the Term Sheet consisting of (i) the Revolving Credit Facility and (ii) the
Term Loan B Facility, in each case, on the terms and conditions set forth in the
Term Sheet.

 

(c) (i) All existing third party indebtedness for borrowed money of the Acquired
Company (other than (w) any such indebtedness that the Lead Arranger and you
agree may remain outstanding under the Financing Documentation or the
Acquisition Agreement, (x) any such indebtedness permitted to remain outstanding
under the Acquisition Agreement, (y) any such indebtedness of the Acquired
Company and its subsidiaries contemplated by the Acquisition Agreement, and (z)
any such indebtedness comprising ordinary course capital leases, purchase money
indebtedness, equipment financings and letters of credit (the foregoing
indebtedness, collectively, the “Permitted Surviving Debt”)) will be refinanced
or repaid and all security interests and guarantees in connection therewith will
be terminated or released and (ii) (x) the Credit Agreement, dated as of May 30,
2012, among Carrols, Wells Fargo Bank, National Association, as administrative
agent (“Existing Bank Administrative Agent”) and each of the other parties
thereto (as amended, restated or otherwise modified as of immediately prior to
the Closing Date, the “Existing Credit Agreement”) will be repaid in full and
all security interests and guarantees in connection therewith will be terminated
or released (with cash collateral or other arrangements mutually agreed by the
Borrower and the Existing Bank Administrative Agent being provided with respect
to outstanding letters of credit and outstanding treasury management and hedging
obligations then secured by such collateral and guarantees) and (y) notice of
redemption shall be given for all of Carrols’ issued and outstanding 8.000%
Senior Secured Second Lien Notes due 2022, governed by that certain indenture,
dated April 29, 2015 (as supplemented by the Officers’ Certificate dated June
23, 2017, the “Indenture”), all security interests and guarantees in connection
therewith will be terminated or released and the Indenture will be satisfied and
discharged (clauses (i) and (ii), collectively, the “Refinancing”). For the
avoidance of doubt, notwithstanding the foregoing exceptions, all existing third
party indebtedness for borrowed money of the Acquired Company specified in
Schedule 3.12(a)(vii) of the Acquisition Agreement will be refinanced or repaid
and all security interests and guarantees in connection therewith will be
terminated or released.

 

(d) The proceeds of the Senior Credit Facilities received on the Closing Date
shall be applied to finance the Refinancing, the costs and expenses related to
the Transactions and the Borrower’s ongoing working capital requirements and
other general corporate purposes.

 

The transactions described above are collectively referred to herein as the
“Transactions.”

 

Annex A – Transaction Description1 

 

 

ANNEX B

 

$500,000,000

SENIOR SECURED CREDIT FACILITIES

SUMMARY OF PROPOSED TERMS AND CONDITIONS

 

Capitalized terms used but not defined in this Annex B (this “Term Sheet”) shall
have the meanings set forth in the commitment letter to which this Annex B is
attached or in Annex A or C thereto, as applicable. In the case of any such
capitalized term that is subject to multiple and differing definitions, the
appropriate meaning thereof shall be determined by reference to the context in
which it is used.

 

Borrower:   Carrols Holdco Inc., a Delaware corporation (the “Borrower”).      
Sole Lead Arranger and Sole Bookrunner:   Wells Fargo Securities, LLC will act
as sole lead arranger and sole bookrunner (in such capacity, the “Lead
Arranger”).       Lenders:   Wells Fargo Bank, National Association and a
syndicate of financial institutions and other entities (each a “Lender” and,
collectively, the “Lenders”).       Administrative Agent and Issuing Bank:  
Wells Fargo Bank, National Association (in such capacity, the “Administrative
Agent” or the “Issuing Bank”, as the case may be).       Senior Credit
Facilities:  

Senior secured credit facilities (the “Senior Credit Facilities”) in an
aggregate principal amount of $500.0 million, such Senior Credit Facilities to
consist of:

 

(a)           Revolving Credit Facility. A revolving credit facility in an
aggregate principal amount of $100.0 million (the “Revolving Credit Facility”)
(with a subfacility for standby letters of credit (each, a “Letter of Credit”)
in a maximum amount to be mutually determined and on customary terms and
conditions). Letters of Credit will be issued by the Issuing Bank and each
Lender with a commitment under the Revolving Credit Facility will purchase an
irrevocable and unconditional participation in each Letter of Credit. Letters of
Credit may be issued on the Closing Date in the ordinary course of business and
to replace or provide credit support for any existing letters of credit
(including by “grandfathering” such existing letters of credit into the
Revolving Credit Facility).

 

(b)           Term Loan B Facility. A term loan facility in an aggregate
principal amount of $400.0 million (the “Term Loan B Facility”).

      Use of Proceeds:  

The proceeds of the Term Loan B Facility will be used to finance (a) the
Refinancing and (b) the payment of fees and expenses incurred in connection with
the Transactions.

 

The proceeds of the Revolving Credit Facility will be used to finance (a) the
Refinancing, (b) the payment of fees and expenses incurred in connection with
the Transactions, and (c) ongoing working capital and for other general
corporate purposes of the Borrower and its subsidiaries, including permitted
acquisitions, and required expenditures under development agreements (including
those with Burger King and Popeye’s).

 



Annex B – Term Sheet1 

 

 

Availability:  

The Revolving Credit Facility will be available on a revolving basis from and
after the Closing Date until the Revolving Credit Maturity Date (as defined
below).

 

The Term Loan B Facility will be available only in a single draw of the full
amount of the Term Loan B Facility on the Closing Date.

      Incremental Term Loans/ Revolving Facility Increases:   After the Closing
Date, the Borrower will be permitted to incur (a) additional term loans under a
new term facility that will be included in the Term Loan B Facility (each, an
“Incremental Term Loan”) and/or (b) increases in the Revolving Credit Facility
(each, a “Revolving Facility Increase”; the Incremental Term Loans and any
Revolving Facility Increase are collectively referred to as “Incremental
Facilities”), in an aggregate principal amount for all such Incremental Term
Loans and Revolving Facility Increases not to exceed the sum of (a) the greater
of (i) $135.0 million and (ii) 100% of Consolidated EBITDA (as defined in
accordance with the Documentation Principles) of the Borrower and its
subsidiaries for the four consecutive fiscal quarters most recently ended for
which financial statements have been delivered to the Lenders (“LTM Consolidated
EBITDA”) less any amount applied pursuant to clause (a)(v) under “Negative
Covenants”, (b) all voluntary prepayments, repurchases, redemptions and other
retirements of the Term Loan B Facility, any Incremental Term Loans, any
Incremental Equivalent Debt (as defined below) secured on a pari passu basis
with the Term Loan B Facility made prior to such date of occurrence (other than
voluntary prepayments, repurchases, redemptions and other retirements and
voluntary commitment reductions to the extent funded by a refinancing with
long-term funded indebtedness (other than revolving loans)) and (c) an unlimited
amount at any time (including at any time prior to utilization of amounts set
forth in clause (a) and (b) above), subject to, in the case of this clause (c)
only, (1) in the case of indebtedness secured on a pari passu lien basis with
the Term Loan B Facility, pro forma compliance with a First Lien Net Leverage
Ratio (as defined below) of not greater than 3.00 to 1.00, (2) in the case of
indebtedness secured on a junior lien basis to the Term Loan B Facility, pro
forma compliance with a Secured Net Leverage Ratio (as defined below) of not
greater than 4.25 to 1.00 and (3) in the case of unsecured indebtedness, pro
forma compliance with a Total Net Leverage Ratio (as defined below) of not
greater than 4.75 to 1.00, in each case of this clause (c), after giving pro
forma effect to any acquisition, investment or other specified transaction
consummated in connection therewith and all other permitted pro forma adjustment
(the amounts under the foregoing clauses (a) and (b), the “Free and Clear
Incremental Amount” and the amounts under the foregoing clause (c) (the
“Incurrence-Based Incremental Amount”, and together with the Free and Clear
Incremental Amount, the “Available Incremental Amount”). The Borrower may elect
to use the Incurrence-Based Incremental Amount prior to the Free and Clear
Incremental Amount or any combination thereof, and any portion of any
Incremental Facility incurred in reliance on the Free and Clear Incremental
Amount may be reclassified, as the Borrower may elect from time to time, as
incurred under the Incurrence-Based Incremental Amount if the Borrower meets the
applicable ratio for the Incurrence Based Incremental Amount at such time on a
pro forma basis.

 



Annex B – Term Sheet2 

 

 

    provided that (i) subject to clause (v) below, no event of default exists
immediately prior to or after giving effect thereto, (ii) no Lender will be
required or otherwise obligated to provide any portion of such Incremental Term
Loan or Revolving Facility Increase, (iii) the maturity date of any such
Incremental Term Loan shall be no earlier than the then latest Term Loan B
Maturity Date (as defined below), the weighted average life of such Incremental
Term Loan shall be no shorter than the then remaining weighted average life of
the last maturing loans under the Term Loan B Facility and any such Incremental
Term Loans that are secured on a pari passu basis with respect to the Term Loan
B Facility may participate on a pro rata or less than pro rata (but not greater
than pro rata) basis with respect to mandatory prepayments, (iv) the interest
rate margins and (subject to clause (iii)) amortization schedule applicable to
any Incremental Term Loan shall be determined by the Borrower and the lenders
thereunder; provided that in the event that the interest rate margins for any
Incremental Term Loan secured on a pari passu lien basis with the initial Term
Loan B Facility established on or prior to the date that is 12 months after the
Closing Date is higher than the interest rate margins for the Term Loan B
Facility (as determined by the Administrative Agent) by more than 50 basis
points, then the interest rate margins for the Term Loan B Facility shall be
increased to the extent necessary so that such interest rate margins is equal to
the interest rate margins for such Incremental Term Loan minus 50 basis points;
provided, further, that in determining the interest rate margins applicable to
the Incremental Term Loan and the Term Loan B Facility, (x) original issue
discount (“OID”) or upfront fees (which shall be deemed to constitute like
amounts of OID, with OID being equated to interest based on assumed four-year
life to maturity) payable by the Borrower to the Lenders under the Term Loan B
Facility or any Incremental Term Loan in the initial primary syndication thereof
shall be included and the effect of any and all interest rate floors shall be
included and (y) customary arrangement or commitment fees payable to the Lead
Arranger (or its affiliates) in connection with the Term Loan B Facility or to
one or more arrangers (or their affiliates) of any Incremental Term Loan shall
be excluded, (v) in connection with any acquisition, investment or irrevocable
repayment, repurchase or redemption there shall be no requirement for the
Borrower to satisfy any of the conditions listed under “Conditions to all other
Borrowings” below (including the absence of any default or event of default or
the bring-down of the representations and warranties) or clause (i) above,
instead the conditions may be limited to (A) absence of payment or bankruptcy
event of default and (B) accuracy of customary “specified representations” (in
an acquisition or investment, conformed as necessary to apply only to such
acquisition or investment and the acquired business), in each case, subject to
the provisions set forth below in connection with Limited Condition
Acquisitions, and, in the case of clause (B), as may be waived or modified in
scope by the lenders providing the Incremental Facilities, (vi) the other terms
and documentation in respect of any Incremental Term Loans, to the extent not
consistent with the Term Loan B Facility, will be reasonably satisfactory to the
Administrative Agent and the Borrower, and (vii) each such Revolving Facility
Increase shall have the same terms, other than interest rate, unused fees and
upfront fees, as the Revolving Credit Facility; provided that in the event that
the interest rate margins or unused fees for any Revolving Facility Increase (as
determined by the Administrative Agent) are higher than the interest rate
margins or unused fees for the Revolving Credit Facility (as determined by the
Administrative Agent), then the interest rate margins or unused fees for the
Revolving Credit Facility shall be increased to the extent necessary so that
such interest rate margins or unused fees, as applicable, are equal to the
interest rate margins or unused fees, as applicable, for such Revolving Facility
Increase; provided, further, that in determining the interest rate margins
applicable to the Revolving Facility Increase and the Revolving Credit Facility
(x) upfront fees payable by the Borrower to the Lenders under the Revolving
Credit Facility or any Revolving Facility Increase in the initial primary
syndication thereof (with such upfront fees being equated to interest based on
assumed four-year life to maturity) shall be included and the effects of any and
all interest rate floors shall be included and (y) all customary arrangement or
commitment fees payable to the Lead Arranger (or its affiliate) in connection
with the Revolving Credit Facility or to one or more arrangers (or their
affiliates) of any Revolving Facility Increase shall be excluded.          
Incremental Term Loans and Revolving Facility Increases will have the same
Guarantees (if any) from the Guarantors and will be unsecured or secured on a
pari passu or junior basis by the same Collateral as the other Senior Credit
Facilities and, if junior lien or unsecured, will be incurred as Incremental
Equivalent Debt (as defined below) pursuant to a separate facility.

 



Annex B – Term Sheet3 

 

 

   

The proceeds of any Incremental Term Loans and Revolving Facility Increases will
be as agreed between the Borrower and the lenders providing such Incremental
Facility and may be used for general corporate purposes of the Borrower and its
subsidiaries (including permitted acquisitions and any other purpose not
prohibited by the Financing Documentation).

 

In addition, the Borrower may, in lieu of adding Incremental Facilities, utilize
any part of the Available Incremental Amount at any time by issuing or incurring
Incremental Equivalent Debt. “Incremental Equivalent Debt” means indebtedness in
an amount not to exceed the then Available Incremental Amount incurred by the
Borrower or any Guarantor consisting of the issuance or incurrence of senior
secured first lien or junior lien loans or notes, subordinated loans or notes or
senior unsecured loans or notes, in each case in respect of the issuance of
notes issued in a public offering, Rule 144A or other private placement or
bridge financing in lieu of the foregoing, or secured or unsecured “mezzanine”
debt in each case, to the extent secured, subject to customary intercreditor
terms to be consistent with the Documentation Principles and to be set forth in
the Financing Documentation; provided that (a) such Incremental Equivalent Debt
shall not be subject to the requirements set forth in clauses (iv) (other than
Incremental Equivalent Debt consisting of term loans secured on a pari passu
lien basis with the initial Term Loan B Facility), (v) (other than the absence
of an event of default), (vi) and (vii) and (b) clause (iii) shall not apply to
any Incremental Equivalent Debt consisting of a customary bridge facility so
long as the long-term debt into which any such customary bridge facility is to
be converted satisfies such clause.

 

In the case of the incurrence of any indebtedness or liens or the making of any
investments, restricted payments or fundamental changes or the designation of
any restricted subsidiaries or unrestricted subsidiaries in connection with a
permitted acquisition (a “Limited Condition Acquisition”), at the Borrower’s
option, the relevant ratios and baskets shall be determined as of the date the
definitive acquisition agreements for such Limited Condition Acquisition are
entered into and calculated as if the Limited Condition Acquisition and other
pro forma events in connection therewith were consummated on such date; provided
that if the Borrower has made such an election, in connection with determining
whether the calculation of any ratio or basket with respect to the incurrence of
any debt or liens, or the making of any investments, restricted payments,
prepayments of subordinated debt, asset sales, fundamental changes or the
designation of a restricted subsidiary or unrestricted subsidiary in connection
with such Limited Condition Acquisition is permitted on or following such date
and prior to the earlier of the date on which such Limited Condition Acquisition
is consummated or the definitive agreement for such acquisition is terminated,
any such ratio or basket shall be calculated on a pro forma basis assuming such
Limited Condition Acquisition and other pro forma events in connection therewith
(including any incurrence of indebtedness) have been consummated as if they
occurred at the beginning of the applicable test period; provided further that,
notwithstanding the foregoing, any calculation of a ratio or basket not in
connection with such Limited Condition Acquisition that is made prior to the
earlier of the date on which such Limited Condition Acquisition is consummated
and the date the definitive agreement for such acquisition is terminated in
connection with (x) determining whether or not the Borrower is in compliance
with the financial covenants shall be calculated assuming such Limited Condition
Transaction and other transactions in connection therewith (including the
incurrence or assumption of indebtedness) have not been consummated, (y)
determining whether the Borrower or its restricted subsidiaries may make a
restricted payment shall be calculated (and required to comply with each of the
following) (1) on a pro forma basis assuming such Limited Condition Transaction
and other transactions in connection therewith (including the incurrence or
assumption of indebtedness and the use of proceeds thereof) have been
consummated and (2) assuming such Limited Condition Transaction and other
transactions in connection therewith (including the incurrence or assumption of
indebtedness and the use of proceeds thereof) have not been consummated and (z)
calculating restricted payments, the Consolidated Net Income and Consolidated
EBITDA (or similar metric) of the target of any such acquisition shall not be
included. For the avoidance of doubt, if any of such ratios are exceeded as a
result of fluctuations in such ratio including due to fluctuations in
Consolidated EBITDA of the Borrower or the person subject to such acquisition or
investment, at or prior to the consummation of the relevant transaction or
action, such ratios will not be deemed to have been exceeded as a result of such
fluctuations solely for purposes of determining whether the relevant transaction
or action is permitted to be consummated or taken; provided that if such ratios
improve as a result of such fluctuations, such improved ratios may be utilized.

 



Annex B – Term Sheet4 

 

 

   

In connection with any action being taken in connection with a Limited Condition
Acquisition, for purposes of determining compliance with any provision which
requires that no default, event of default or specified event of default, as
applicable, has occurred, is continuing or would result from any such action, as
applicable, such condition shall, at the option of the Borrower, be deemed
satisfied, so long as no default, event of default or specified event of
default, as applicable, exists on the date the definitive agreements for such
Limited Condition Acquisition are entered into.

 

“First Lien Net Leverage Ratio” shall mean the ratio of (i) consolidated
indebtedness for borrowed money, capitalized lease obligations and purchase
money debt as reflected on the balance sheet of the Borrower and its restricted
subsidiaries, in each case solely to the extent secured, in whole or in part, by
first priority liens pari passu with the initial Term Loan B Facility on the
Collateral, minus unrestricted cash and cash equivalents, to (ii) LTM
Consolidated EBITDA.

 

“Secured Net Leverage Ratio” shall mean the ratio of (i) consolidated
indebtedness for borrowed money, capitalized lease obligations and purchase
money debt as reflected on the balance sheet of the Borrower and its restricted
subsidiaries, in each case solely to the extent secured, in whole or in part, by
liens on the Collateral, minus unrestricted cash and cash equivalents, to (ii)
LTM Consolidated EBITDA.

 

“Total Net Leverage Ratio” shall mean the ratio of (i) consolidated indebtedness
for borrowed money, capitalized lease obligations and purchase money debt as
reflected on the balance sheet of the Borrower and its restricted subsidiaries,
minus unrestricted cash and cash equivalents, to (ii) LTM Consolidated EBITDA.

 

“Interest Coverage Ratio” shall mean ratio of (i) LTM Consolidated EBITDA to
(ii) (A) consolidated interest expense (excluding (1) amortization of deferred
financing fees, (2) expenses arising from financing fees, (3) expenses arising
from the discounting of indebtedness in connection with the application of
recapitalization and/or acquisition accounting, (4) penalties and interest
relating to taxes and (5) non-cash interest expense attributable to movements in
the mark-to-market valuation of hedging or other derivative obligations and/or
any payment obligation arising under any hedge agreement or other derivative
instrument (other than interest rate hedge agreements or other derivative
instruments)) minus (B) interest income.

      Documentation:  

The documentation for the Senior Credit Facilities will include, among other
items, a credit agreement, guarantees and appropriate pledge, security and other
collateral documents (collectively, the “Financing Documentation”), and shall:

 

(a) be negotiated in good faith to finalize the Financing Documentation, giving
effect to the Limited Conditionality Provision and be based on the form of the
Existing Credit Agreement; provided that (i) except as may be set forth herein
and as adjusted for customary term loan B transactions, the financial and
accounting definitions, the basket sizes, the materiality thresholds and
qualifiers in the Financing Documentation shall be no worse, taken as a whole,
than the corresponding provisions in the Existing Credit Agreement and the other
provisions shall give due regard to the Existing Credit Agreement and (ii) such
Financing Documentation shall contain the terms and conditions set forth in this
Term Sheet and, to the extent any terms are not set forth in this Term Sheet,
shall otherwise contain such other terms as are usual and customary for credit
facilities for comparably rated companies in a similar industry, consistent with
the operational requirements of the Borrower and its subsidiaries in light of
their size, cash flow, industry business, business practices, capital structure
and shall contain such modifications as the Borrower and the Lead Arranger shall
mutually agree;

 



Annex B – Term Sheet5 

 

 

   

(b) contain only those payments, conditions to borrowing, mandatory prepayments,
representations, warranties, covenants and events of default and other terms and
conditions expressly set forth in this Term Sheet (subject only to the exercise
of any “market flex” expressly provided for in the Fee Letter), in each case,
applicable to the Borrower and its restricted subsidiaries, with standards,
qualifications, thresholds, exceptions, “baskets” and grace and cure periods
consistent with the Documentation Principles;

 

(c) with respect to certain exceptions and thresholds to be agreed that are
subject to a monetary cap and certain “baskets” to be agreed that specify a
dollar-denominated amount, include a “grower” component (a “Grower Component”)
(regardless of whether any such exceptions, thresholds or “baskets” specified in
this Term Sheet refer to Grower Components) based on, at the election of the
Borrower prior to the launch of general retail syndication, a percentage of
consolidated total assets or a percentage of LTM Consolidated EBITDA, in each
case, that is substantially equivalent to the initial monetary cap;

 

(d) in the event that any action or transaction meets the criteria of one or
more than one of the categories of exceptions, thresholds or baskets pursuant to
any applicable negative covenants (to the extent relating to indebtedness, liens
and investments) or the Incremental Facilities provisions, permit such action or
transaction (or portion thereof) to be divided and classified under one or more
of such exceptions, thresholds or baskets as the Borrower may elect, including
classifying any utilization of fixed (subject to Grower Components) exceptions,
thresholds or baskets (“fixed baskets”) as incurred under any available
incurrence-based exception, threshold or basket (“incurrence-based baskets”)
(including reclassifying amounts under the Free and Clear Incremental Amount to
the Incurrence-Based Incremental Amount); and

 

(e) in the event any fixed baskets are intended to be utilized together with any
incurrence-based baskets in a single transaction or series of related
transactions (including utilization of the Free and Clear Incremental Amount and
the Incurrence-Based Incremental Amount), provide that (i) compliance with or
satisfaction of any applicable financial ratios or tests for the portion of such
indebtedness or other applicable transaction or action to be incurred under any
incurrence-based baskets shall first be calculated without giving effect to
amounts being utilized pursuant to any fixed baskets, but giving full pro forma
effect to all applicable and related transactions (including, subject to the
foregoing with respect to fixed baskets, any incurrence and repayments of
indebtedness) and all other permitted pro forma adjustments, and (ii)
thereafter, incurrence of the portion of such indebtedness or other applicable
transaction or action to be incurred under any fixed baskets shall be
calculated.

 

The foregoing provisions are collectively referred to as the “Documentation
Principles.”

 



Annex B – Term Sheet6 

 

 

Guarantors:   The obligations of (a) the Borrower under the Senior Credit
Facilities and (b) any Credit Party (as defined below) under any hedging
agreements and under any treasury management arrangements entered into between
such Credit Party and any counterparty that is the Lead Arranger, the
Administrative Agent or a Lender (or any affiliate thereof) at the time such
hedging agreement or treasury management arrangement is executed (collectively,
the “Secured Obligations”) will be unconditionally guaranteed, on a joint and
several basis, by the Borrower (other than with respect to its direct Secured
Obligations as a primary obligor (as opposed to a guarantor) under the Financing
Documents) and, except to the extent and for so long as prohibited or restricted
by applicable law whether on the Closing Date or thereafter, or would require or
be subject to any governmental authority or regulatory third party consent or
approval, or would be prohibited or restricted by contract permitted by the
Financing Documents existing on the Closing Date or, with respect to
subsidiaries acquired after the Closing Date, by contract permitted by the
Financing Documents existing when such subsidiary was acquired and not in
contemplation of such acquisition, in each case, so long as the prohibition has
been identified to the Administrative Agent in writing, prior to the Closing
Date (or, with respect to subsidiaries acquired after the Closing Date, promptly
following the acquisition thereof), each existing and subsequently acquired or
formed direct and indirect domestic restricted subsidiary of the Borrower,
including Carrols Restaurant Group, Inc. and the Acquired Company (each a
“Guarantor”; such guarantee being referred to as a “Guarantee”); provided that
Guarantees will not be required by (i) any domestic subsidiary of a foreign
subsidiary of the Borrower that is a “controlled foreign corporation” for U.S.
federal income tax purposes (a “CFC”), (ii) any subsidiary that owns no material
assets other than equity interests of foreign subsidiaries that are CFCs (a
“FSHCO”), (iii) any unrestricted subsidiaries, (iv) captive insurance companies,
(v) not-for-profit subsidiaries, (vi) certain special purpose entities to be
agreed by the Borrower and the Administrative Agent, (vii) immaterial
subsidiaries (to be defined in a manner to be agreed), (viii) any subsidiary
where the Administrative Agent and the Borrower agree the cost of obtaining a
guarantee by such subsidiary would be excessive in light of the practical
benefit to the Lenders afforded thereby and (ix) any other subsidiary mutually
agreed by the Borrower and the Administrative Agent). The Borrower and the
Guarantors are herein referred to as the “Credit Parties”.

 



Annex B – Term Sheet7 

 

 

Security:  

The Secured Obligations will be secured by valid and perfected first priority
(subject to certain customary exceptions satisfactory to the Administrative
Agent and set forth in the Financing Documentation) security interests in and
liens on all of the following (collectively, the “Collateral”):

 

(a)      100% of the equity interests of all present and future subsidiaries of
any Credit Party; provided that the equity interests of any subsidiary that is a
CFC or a FSHCO will be limited to 65% of the voting equity interests and 100% of
any non-voting equity interests of any such subsidiary that is a first-tier
subsidiary of any Credit Party;

 

(b)      All of the tangible and intangible personal property and assets of the
Credit Parties (including, without limitation, all equipment, inventory and
other goods, accounts, licenses, contracts, intercompany loans, intellectual
property and other general intangibles, deposit accounts, securities accounts
and other investment property and cash);

 

(c)      If the aggregate fair market value of all fee-owned real property (not
including properties that are excluded in the Existing Credit Agreement (the
“Excluded Properties”)) consisting of restaurants in operation for at least 12
months (the “Development Period”) exceeds $5.0 million (the “Subject
Properties”), then mortgages and related deliverables will be provided on terms
to be agreed; it being understood that, in the event such threshold is exceeded,
the Borrower may choose which Subject Properties shall become subject to such
mortgages and related deliverables, upon reasonable approval by the
Administrative Agent, so long as, after giving effect thereto, the aggregate
fair market value of all Subject Properties shall be less than or equal to $5.0
million; and

 

(d)      All products, profits and proceeds of the foregoing.

 



Annex B – Term Sheet8 

 

 

   

Notwithstanding the foregoing, (a) the Collateral shall not include: (i) any
leasehold interest in real property (it being understood there shall be no
requirement to obtain any landlord waivers, estoppels or collateral access
letters), (ii) any motor vehicles and other assets subject to certificates of
title, except to the extent perfected by filing of a Uniform Commercial Code
financing statement (iii) all commercial tort claims below a threshold to be
agreed, (iv) any governmental licenses or state or local franchises, charters
and authorizations, to the extent a security interest in any such license,
franchise, charter or authorization is prohibited or restricted thereby after
giving effect to the applicable anti-assignment provisions of the Uniform
Commercial Code and other applicable law, other than proceeds and receivables
thereof, (v) pledges and security interests prohibited or restricted by
applicable law (including any requirement to obtain the consent of any
governmental authority), after giving effect to the applicable anti-assignment
provisions of the Uniform Commercial Code and other applicable law, other than
proceeds and receivables thereof, (vi) margin stock, (vii) any lease, license or
agreement (including any Franchise Agreement (to be defined in the Financing
Documentation in a manner consistent with the Documentation Principles) or any
property subject to a purchase money security interest or similar arrangement to
the extent that a grant of a security interest therein would violate or
invalidate such lease, license or agreement (including any Franchise Agreement)
or purchase money arrangement or create a right of termination in favor of any
other party thereto (other than a Credit Party or subsidiary thereof) after
giving effect to the applicable anti-assignment provisions of the Uniform
Commercial Code, other than proceeds and receivables thereof, (viii) letter of
credit rights, except to the extent constituting a supporting obligation for
other Collateral (it being understood that no actions shall be required to
perfect a security interest in letter of credit rights, other than the filing of
a Uniform Commercial Code financing statement), (ix) any intent-to-use
application trademark application prior to the filing of a “Statement of Use” or
“Amendment to Allege Use” with respect thereto, to the extent, if any, that, and
solely during the period, if any, in which, the grant of a security interest
therein would impair the validity or enforceability of such intent-to-use
trademark application under applicable federal law and (x) assets where the
Administrative Agent and the Borrower agree the cost of obtaining a security
interest in such assets are excessive in relation to the value afforded thereby.
Further, no actions in any non-U.S. jurisdiction shall be required in order to
create or perfect any security interests in any assets located or titled outside
of the U.S. (it being understood that there shall be no security agreements or
pledge agreements governed under the laws of any non-U.S. jurisdiction).

 

Notwithstanding the foregoing, (a) no control agreements or other control
arrangements shall be required with respect to cash, deposit accounts or
securities accounts, (b) immaterial notes and other evidence of immaterial
indebtedness shall not be required to be delivered, (c) the requirements of the
preceding two paragraphs as of the Closing Date shall be subject to the Limited
Conditionality Provision, and (d) the exercise of certain rights and remedies in
respect of the security interests in the Collateral shall be subject to the
Burger King Rights (as defined in the Existing Credit Agreement or any security
agreement executed in connection therewith) and the Popeye’s Rights (to be
defined in a similar manner consistent with the Documentation Principles)
similar to the manner set forth in the security agreement executed in connection
with the Existing Credit Agreement.

 



Annex B – Term Sheet9 

 

 

Final Maturity:  

The final maturity of the Revolving Credit Facility will occur on the fifth
anniversary of the Closing Date (the “Revolving Credit Maturity Date”) and the
commitments with respect to the Revolving Credit Facility will automatically
terminate on such date.

 

The final maturity of the Term Loan B Facility will occur on the seventh
anniversary of the Closing Date (the “Term Loan B Maturity Date”).

      Amortization:  

Revolving Credit Facility: None.

 

Term Loan B Facility: The Term Loan B Facility will amortize in equal quarterly
installments in an aggregate annual amount equal to 1% of the original principal
amount of the Term Loan B Facility with the remainder due on the Term Loan B
Maturity Date.

      Interest Rates and Fees:   Interest rates and fees in connection with the
Senior Credit Facilities will be as specified in the Fee Letter and on Schedule
I attached hereto.       Mandatory Prepayments:  

Revolving Credit Facility: None, subject to customary prepayment requirements if
borrowings under the Revolving Credit Facility exceed the commitments
thereunder.

 

Term Loan B Facility: Subject to the next paragraph, the Term Loan B Facility
will be required to be prepaid with:

 

(a)   100% of the net cash proceeds of the issuance or incurrence of debt (other
than any debt permitted to be issued or incurred pursuant to the terms of the
Financing Documentation by the Borrower or any of its restricted subsidiaries);

 

(b)   100% of the net cash proceeds of all asset sales, insurance and
condemnation recoveries and other asset dispositions by the Borrower or any of
its restricted subsidiaries (including the issuance by any such restricted
subsidiary of any of its equity interests) in excess of an amount to be agreed,
with step-downs to 50% if the First Lien Net Leverage Ratio is equal to or less
than 2.75 to 1.00 and 25% if the First Lien Net Leverage Ratio is equal to or
less than 2.50 to 1.00, subject to the right of the Borrower to reinvest if such
proceeds are reinvested (or committed to be reinvested) within 15 months and, if
so committed to reinvestment, reinvested no later than six months after the end
of such 15-month period, and other exceptions to be agreed upon; provided that
no event of default has occurred and is continuing; and

         

(a)   50% of Excess Cash Flow (to be defined in the Financing Documentation
consistent with the Documentation Principles), for each fiscal year of the
Borrower (commencing with the fiscal year ending on or about December 31, 2020)
(subject to dollar-for-dollar credit (not to exceed the amount of cash actually
spent) for any voluntary prepayments, repurchases or redemptions of the loans
under the Term Loan B Facility, the Revolving Credit Facility, any Incremental
Facilities, any Incremental Equivalent Debt, and any Refinancing Facilities and
any Additional First Lien Debt (accompanied by a corresponding permanent
reduction in the aggregate commitment in the case of voluntary prepayments of
loans under the Revolving Credit Facility, any revolving Refinancing Facility or
any revolving Additional First Lien Debt), in each case, secured on a pari passu
basis with the Term Loan B Facility and repurchased or redeemed on a pro rata
basis or less than pro rata basis with the Term Loan B Facility (but, in each
case, excluding prepayments, repurchases or redemptions to the extent funded
with the proceeds of long-term funded indebtedness (other than revolving
loans)), will reduce the amount of Excess Cash Flow prepayments required for
such fiscal year on a dollar-for-dollar basis; with step-downs to 25% if the
First Lien Net Leverage Ratio is equal to or less than 2.75 to 1.00 and 0% if
the First Lien Net Leverage Ratio is equal to or less than 2.50 to 1.00.

 

All such mandatory prepayments will be applied as between and within series,
classes or tranches of outstanding loans under the Term Loan B Facility and any
Incremental Term Loans that are secured on a pari passu basis on a pro rata
basis, except that as set forth under “Incremental Term Loans/Revolving Facility
Increases,” the lenders under any Incremental Term Loan may elect, as of the
time of incurrence thereof, to receive less than their pro rata share thereof.
Mandatory prepayments of the term loans shall be applied to scheduled
installments thereof in direct order of maturity (without premium or penalty),
unless otherwise directed by the Borrower; provided that the Financing
Documentation shall provide that in the case of mandatory prepayments pursuant
to clauses (a) or (b) above, a ratable portion of such mandatory prepayment may
be applied to redeem, prepay or offer to purchase any permitted first lien
indebtedness secured on a pari passu lien basis with the Term Loan B Facility
(collectively, “Additional First Lien Debt”), in each case if required under the
terms of the applicable documents governing such Additional First Lien Debt.

 



Annex B – Term Sheet10 

 

 

   

Mandatory prepayments in clauses (a) and (b) above shall be subject to
limitations to the extent required to be made from cash at non-U.S. restricted
subsidiaries, the repatriation of which after use of commercially reasonable
efforts would result in material adverse tax consequences to the Borrower, or
any of its direct or indirect subsidiaries (as reasonably determined by the
Borrower in good faith) or would be prohibited or restricted by applicable law
(including repatriation of any cash).

 

The Financing Documentation will provide customary provisions pursuant to which
any Lender may elect not to accept any mandatory prepayment described in clauses
(b) and (c) above, with such amount to be retained by the Borrower and such
amount may be applied to increase the cumulative “builder” or “growth” basket
component of the Available Amount (as defined below).

      Optional Prepayments and Commitment Reductions:   Loans under the Senior
Credit Facilities may be prepaid and unused commitments under the Revolving
Credit Facility may be reduced at any time, in whole or in part, at the option
of the Borrower, upon notice and in minimum principal amounts and in multiples
to be agreed upon, without premium or penalty (except LIBOR breakage costs and
any premium described under the “Call Premium” section below).  Any optional
prepayment of the Term Loan Facility or any Incremental Term Loan Facility will
be applied as directed by the Borrower.      

Call Premium:

 

If, on or prior to the date that is six months after the Closing Date, a
Repricing Transaction (as defined below) occurs, the Borrower will pay a premium
(the “Call Premium”) in an amount equal to 1.0% of the principal amount of loans
under the Term Loan B Facility subject to such Repricing Transaction.

 

As used herein, the term “Repricing Transaction” shall mean (a) any prepayment
or repayment of loans under the Term Loan B Facility with the proceeds of, or
any conversion of loans under the Term Loan B Facility into, any new or
replacement bank indebtedness bearing interest with an “effective yield” (taking
into account, for example, upfront fees, interest rate spreads, interest rate
benchmark floors and OID) less than the “effective yield” applicable to the
loans under the Term Loan B Facility subject to such event (as such comparative
yields are determined by the Administrative Agent) and (b) any repricing of the
loans under the Term Loan B Facility (whether pursuant to an amendment,
amendment and restatement, mandatory assignment or otherwise) which reduces the
“effective yield” applicable to all or a portion of the loans under the Term
Loan B Facility (as determined by the Administrative Agent) (it being understood
that any prepayment premium with respect to a Repricing Transaction shall apply
to any required assignment by a non-consenting Lender in connection with any
such amendment pursuant to so-called yank-a-bank provisions), in each case,
other than in connection with the consummation of an acquisition not permitted
under the Financing Documentation, an initial public offering or the occurrence
of a change in control (so long as the primary purpose of the prepayment or
repayment of, or amendment to the loans under the Term Loan B Facility in
connection therewith is not to reduce the “effective yield” applicable to the
loans under the Term Loan B Facility as certified by a financial officer of the
Borrower in a certificate to the Administrative Agent (on which the
Administrative Agent is expressly permitted to rely)).

 



Annex B – Term Sheet11 

 

 

Conditions to All Other Extensions of Credit:   Each extension of credit under
the Senior Credit Facilities after the Closing Date, except to the extent
otherwise permitted or provided in the “Incremental Term Loans/ Revolving
Facility Increases” section above and subject to the provisions in respect of
Limited Condition Acquisitions, will be subject to satisfaction of the following
conditions precedent:  (a) all of the representations and warranties in the
Financing Documentation shall be true and correct in all material respects (or
if qualified by materiality or material adverse effect, in all respects) as of
the date of such extension of credit, or if such representation speaks as of an
earlier date, as of such earlier date, and (b) after the initial funding on the
Closing Date, no default or event of default under the Senior Credit Facilities
shall have occurred and be continuing or would result from such extension of
credit.       Representations and Warranties:  

Limited to the following representations and warranties (which will be
applicable to the Borrower and its restricted subsidiaries and be subject to
materiality thresholds and exceptions consistent with the Documentation
Principles): financial statements; absence of any Material Adverse Effect (as
defined below); organizational and legal status; capital structure as of the
Closing Date; compliance with all applicable laws and regulations; the PATRIOT
Act; organizational power and authority; enforceability; no conflict with laws
or organizational documents; no default; absence of material litigation; the
Investment Company Act; Regulations T, U and X; ERISA; environmental regulations
and liabilities; environmental laws; use of proceeds; subsidiaries, joint
ventures, partnerships; ownership; necessary consents and approvals; taxes;
intellectual property; ownership of properties; solvency of the Borrower and its
subsidiaries, taken as a whole, on the Closing Date; FCPA; brokers’ fees; labor
matters; accuracy of disclosure; material contracts; insurance; creation,
validity, perfection and priority of liens; classification of senior
indebtedness; anti-terrorism laws; OFAC; payment of obligations; franchise
agreements; flood hazard determinations and flood hazard insurance; and accuracy
of the Beneficial Ownership Certificate (as defined below).

 

The representations and warranties shall be subject to materiality and Material
Adverse Effect qualifiers consistent with Documentation Principles.

 



Annex B – Term Sheet12 

 

 

    “Material Adverse Effect” means (a) with respect to the Acquired Company and
its subsidiaries on the Closing Date, a Material Adverse Effect (as defined in
the Acquisition Agreement), (b) with respect to Carrols and its subsidiaries on
the Closing Date and the Borrower and its subsidiaries after the Closing Date, a
material adverse effect on (i) the business, assets, financial condition or
results of operations, in each case, of the Borrower and its Restricted
Subsidiaries, taken as a whole, (ii) the rights and remedies (taken as a whole)
of the Senior Agent under the Financing Documentation, (iii) the ability of the
Loan Parties (taken as a whole) to perform their payment obligations under the
Financing Documentation or (iv) the validity or enforceability of the Financing
Documentation.       Affirmative Covenants:  

Limited to the following affirmative covenants (which will be applicable to the
Borrower and its restricted subsidiaries and be subject to materiality
thresholds and exceptions to be mutually agreed and consistent with the
Documentation Principles): financial reporting (including annual audited and
quarterly (for the first three fiscal quarters of each fiscal year) unaudited
financial statements (in each case, accompanied by customary compliance
certificates and management discussion and analysis) and annual updated
budgets); updated schedules and other information; use of proceeds; payment of
taxes and other obligations; continuation of business and maintenance of
existence and rights and privileges; maintenance of all material contracts;
maintenance of property and insurance (including hazard and business
interruption insurance); maintenance of books and records; notices of defaults,
litigation and other material events; necessary consents, approvals, licenses
and permits; compliance with laws and regulations (including environmental laws,
ERISA and the PATRIOT Act); a customary certificate in connection with the
Beneficial Ownership Regulation (“Beneficial Ownership Certificate”); management
letters; use of commercially reasonable efforts to maintain a public corporate
credit rating from S&P and a public corporate family rating from Moody’s, in
each case with respect to the Borrower, and a public rating of the Senior Credit
Facilities by each of S&P and Moody’s (but, in each case, not to maintain a
specific rating); additional Guarantors and Collateral; other collateral
matters; further assurances (including, without limitation, with respect to
security interests in after-acquired property); right of the Lenders to inspect
property and books and records; designation of unrestricted subsidiaries; and
new restaurants and franchise agreements.

 

The affirmative covenants shall be subject to materiality and Material Adverse
Effect qualifiers consistent with Documentation Principles.

 



Annex B – Term Sheet13 

 

 

Negative Covenants:  

Limited to the following negative covenants (which will be applicable to the
Borrower and its subsidiaries and be subject to materiality thresholds and
exceptions to be mutually agreed and consistent with the Documentation
Principles): limitation on debt (including disqualified equity interests);
limitation on liens; limitation on altering nature of business; limitation on
fundamental changes and asset sales and other dispositions; limitation on loans,
advances, acquisitions and other investments; limitation on transactions with
affiliates; limitation on ownership of subsidiaries; limitation on changes in
line of business, fiscal year and accounting practices; limitation on amendment
of organizational documents and material contracts; sale-leaseback transactions;
limitation on dividends, distributions, redemptions and repurchases of equity
interests; limitation on prepayments, redemptions and purchases of debt that is
expressly subordinated, junior lien and unsecured debt (collectively, “Junior
Debt”); limitation on dividend and other payment restrictions affecting
subsidiaries; no further negative pledges; notwithstanding any other exceptions
to the lien covenant, no consensual liens on any fee-owned real property during
the Development Period; and compliance with OFAC rules and regulations. Baskets
and exceptions to the foregoing covenants will include (but not be limited to)
the following:

 

(a)(i) indebtedness not to exceed the greater of (x) $20.0 million and (y) 15%
of LTM Consolidated EBITDA; (ii) secured indebtedness subject to (x) in the case
of any first lien indebtedness secured by the Collateral incurred on a pari
passu basis with the Senior Credit Facilities, pro forma compliance with a First
Lien Net Leverage Ratio of not greater than 3.00 to 1.00 (such indebtedness,
“First Lien Ratio Debt”) and (y) in the case of indebtedness secured by the
Collateral incurred on a junior lien basis to the Term Facility, pro forma
compliance with a Secured Net Leverage Ratio of not greater than the 4.25 to
1.00 (such indebtedness, “Junior Secured Ratio Debt”; together with the First
Lien Ratio Debt, the “Secured Ratio Debt”), subject in the case of each of
clauses (x) and (y) to (A) no event of default having occurred or continuing
after giving effect to such incurrence and the application of proceeds thereof
(subject to the provisions in respect of Limited Condition Acquisitions) (B)
customary maturity and weighted average life limitations consistent with such
restrictions on the Incremental Facilities, (C) such indebtedness shall not be
guaranteed by any guarantors that do not guarantee the Senior Credit Facilities
and, in the case of secured indebtedness, shall not be secured by any collateral
not securing the Senior Credit Facilities, (D) in the case of term loans secured
on a pari passu basis with the Term Loan B Facility, subject to the “MFN”
provisions applicable to Incremental Facilities and (E) subject to an acceptable
intercreditor agreement to be set forth in the Financing Documentation; (iii)
unsecured, senior subordinated or subordinated indebtedness, or other
indebtedness not secured by all or any portion of the Collateral (such
indebtedness, “Unsecured Ratio Debt”; together with the Secured Ratio Debt,
“Ratio Debt”), subject to (w) pro forma compliance with a Total Net Leverage
Ratio of not greater than 4.75 to 1.00, (x) no event of default having occurred
or continuing after giving effect to such incurrence and the application of
proceeds thereof (subject to the provisions in respect of Limited Condition
Acquisitions), (y) customary maturity and weighted average life limitations and
(z) a sublimit to be agreed for non-Guarantor subsidiaries; (iv) purchase money
indebtedness and capital leases in an aggregate outstanding principal amount not
to exceed the greater of (x) $27.0 million and (y) 20.0% of LTM Consolidated
EBITDA; and (v) indebtedness in an amount not greater than the Free and Clear
Incremental Amount not used, in each case subject to similar limitations as set
forth in clause (a)(i) above;

 



Annex B – Term Sheet14 

 

 

   

(b)(i) liens not to exceed the greater of (x) $20.0 million and (y) 15% of LTM
Consolidated EBITDA; (ii) liens securing (x) indebtedness permitted pursuant to
clause (a)(i)(x) above, including, pro forma compliance with a First Lien Net
Leverage Ratio of 3.00 to 1.00 or (y) indebtedness permitted pursuant to clause
(a)(i)(y) above, including pro forma compliance with a Secured Net Leverage
Ratio of not greater than 4.25 to 1.00, in each case subject to the limitations
applicable to clause (a)(ii) above;

 

(c)(i) restricted payments not to exceed the greater of (x) $27.0 million and
(y) 20% of LTM Consolidated EBITDA (shared with permitted investments and
prepayments of Junior Debt under clause (d)(i) and (e)(i), respectively); (ii)
unlimited restricted payments (A) subject to pro forma compliance with a Total
Net Leverage Ratio of not greater than 2.50 to 1.00 and (B) so long as no event
of default has occurred and is continuing (or would result therefrom); (iii)
restricted payments consisting of regular quarterly dividends in amount to be
agreed; and (iv) restricted payments from a cumulative “builder” or “growth”
basket (the “Available Amount”) (shared with permitted investments and
prepayments of Junior Debt pursuant to clause (d)(iv) and (e)(iii),
respectively, below) of (x) $27.0 million plus (y) retained Excess Cash Flow (to
the extent greater than zero) (this clause (y), the “Growth Amount”) plus (z)
certain other usual and customary items as set forth in the Financing
Documentation; provided that (A) no default or event of default has occurred and
is continuing (or would result therefrom) and (B) in the case of the Growth
Amount, pro forma compliance with a Total Net Leverage Ratio of not greater than
3.00 to 1.00;

 

(d)(i) permitted investments not to exceed the greater of (x) $27.0 million and
(y) 20% of LTM Consolidated EBITDA (shared with restricted payments and
prepayments of Junior Debt under clause (c)(i) and (e)(i), respectively); (ii)
permitted investments constituting Permitted Acquisitions (to be defined in the
Financing Documentation); (iii) unlimited permitted investments (A) subject to
pro forma compliance with a Total Net Leverage Ratio of not greater than 3.00 to
1.00 and (B) so long as no event of default has occurred and is continuing (or
would result therefrom), subject to the provisions in respect of Limited
Condition Acquisitions; and (iv) permitted investments using the Available
Amount (shared with the amounts utilized under the Available Amount under for
restricted payments and prepayments of Junior Debt under clauses (c)(iv) and
(e)(iii), respectively; provided that no default or event of default has
occurred and is continuing (or would result therefrom), subject to the
provisions in respect of Limited Condition Acquisitions;

 



Annex B – Term Sheet15 

 

 

   

(e)(i) subject to compliance with the mandatory prepayment requirements with the
proceeds thereof, asset sales and other dispositions of property (subject to
customary exceptions, thresholds and reinvestment rights) on an unlimited basis
for fair market value as long as at least 75% of the consideration in excess of
an amount to be determined consists of cash or cash equivalents (subject to
customary exceptions to the cash consideration requirement, including a basket
for non-cash consideration that may be designated as cash consideration), and
(ii) dispositions of non-core after-acquired assets, in each case under this
clause (e), so long as no event of default has occurred and is continuing (or
would result therefrom); and

 

(f)(i) prepayments of Junior Debt not to exceed the greater of (x) $27.0 million
and (y) 20% of LTM Consolidated EBITDA (shared with restricted payments and
permitted investments under clause (c)(i) and (d)(i), respectively); (ii)
unlimited prepayments of Junior Debt (A) subject to pro forma compliance with a
Total Net Leverage Ratio of not greater than 2.50 to 1.00 and (B) so long as no
event of default has occurred and is continuing (or would result therefrom); and
(iii) prepayments of Junior Debt from the Available Amount (shared with the
amounts utilized under the Available Amount under for restricted payments and
permitted investments under clauses (c)(iv) and (d)(iv), respectively; provided
that (A) no default or event of default has occurred and is continuing (or would
result therefrom) and (B) in the case of the Growth Amount, pro forma compliance
with a Total Net Leverage Ratio of not greater than 3.00 to 1.00.

      Financial Covenants:  

Term Loan B Facility: None

 

Revolving Credit Facility: Maximum Total Net Leverage not to exceed 4.75 to
1.00.

 

The financial covenant will be tested quarterly and apply to the Borrower and
its subsidiaries on a consolidated basis, with definitions to be mutually agreed
upon.

 



Annex B – Term Sheet16 

 

 

    The definition of Consolidated EBITDA shall be defined in a manner
consistent with the Documentation Principles and, in any event, shall include,
without limitation, (a) usual and customary add-backs with respect to restaurant
openings; (b) cost savings, operating expense reductions and synergies related
to the Transactions and to mergers and other business combinations,
acquisitions, investments, dispositions, divestitures, restructurings, operating
improvements, cost savings initiatives and other similar initiatives (including
newly completed modifications and renegotiation of contracts and other
arrangements) and other “specified transactions” that are reasonably
identifiable and factually supportable and projected by the Borrower in good
faith to result from actions that have been either taken or initiated or are
expected to be taken (in the good faith determination of the Borrower) within 18
months after such transaction, in each case, (i) calculated on a “run rate”
basis such that the full recurring benefit associated therewith is taken into
account without double counting the amount of actual benefits realized in
connection therewith and (ii) subject to an aggregate cap for this clause (b) of
25% of LTM Consolidated EBITDA; (c) restructuring and related charges; (d) costs
and expenses incurred in connection with the Transactions, permitted
acquisitions and other transactions permitted by the Financing Documentation
(whether or not consummated); (e) adjustments, exclusions and add-backs in the
Existing Credit Agreement; and (f) such other adjustments, exclusions and
add-backs consistent with the Documentation Principles.       Unrestricted
Subsidiaries   The Financing Documentation will contain provisions pursuant to
which, subject to customary limitations on investments, loans, advances to, and
other investments in, unrestricted subsidiaries, the Borrower will be permitted
to designate any existing or subsequently acquired or organized subsidiary as an
“unrestricted subsidiary” and subsequently redesignate any such unrestricted
subsidiary as a restricted subsidiary; provided that, after giving effect to
such designation, no event of default has occurred and is continuing.
Unrestricted subsidiaries will not be subject to the representations and
warranties, affirmative or negative covenants or event of default provisions of
the Financing Documentation and the results of operations and indebtedness of
unrestricted subsidiaries will not be taken into account for purposes of
determining any financial ratio or covenant contained in the Financing
Documentation.

 



Annex B – Term Sheet17 

 

 

Events of Default:   Limited to the following events of default (with
materiality thresholds, exceptions and cure periods to be mutually agreed
consistent with the Documentation Principles): non-payment of obligations;
inaccuracy of representation or warranty; non-performance of covenants and
obligations; default on other material debt (including hedging agreements);
bankruptcy or insolvency; material judgments; impairment of security; ERISA;
change of control; actual or asserted invalidity or unenforceability of any
Financing Documentation or liens securing obligations under the Financing
Documentation; subordinated debt; uninsured loss; and material default under
Franchising Agreements; provided that, notwithstanding anything to the contrary
in the Financing Documentation, a breach of the Financial Covenant or any
financial covenant under any revolving Refinancing Facility will not constitute
an Event of Default for purposes of the Term Loan B Facility or any Incremental
Term Loan (or any other facility, other than the Revolving Credit Facility or
revolving Refinancing Facility, as applicable), and the Lenders under the Term
Loan B Facility, any Incremental Term Loan or any other facility (other than the
Revolving Credit Facility or revolving Refinancing Facility, as applicable) will
not be permitted to exercise any remedies with respect to an uncured breach of
the Financial Covenant until the date, if any, on which the commitments under
the Revolving Credit Facility or revolving Refinancing Facility, as applicable,
have been terminated or the loans thereunder have been accelerated as a result
of such breach.       Defaulting Lender Provisions, Yield Protection and
Increased Costs:   Customary for facilities of this type, including, without
limitation, in respect of breakage or redeployment costs incurred in connection
with prepayments, cash collateralization for Letters of Credit in the event any
lender under the Revolving Credit Facility becomes a Defaulting Lender (as such
term shall be defined in the Financing Documentation), changes in capital
adequacy and capital requirements or their interpretation (provided that (i) all
requests, rules, guidelines, requirements and directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision or by
United States or foreign regulatory authorities, in each case pursuant to Basel
III, and (ii) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all request, rules, guidelines, requirements and directives thereunder or issued
in connection therewith or in implementation thereof, shall in each case be
deemed to be a change in law, regardless of the date enacted, adopted, issued or
implemented), illegality, unavailability, reserves without proration or offset
and payments free and clear of withholding or other taxes.       Assignments and
Participations:  

(a)   Revolving Credit Facility: Subject to the consents described below (which
consents will not be unreasonably withheld or delayed), each Lender will be
permitted to make assignments to Eligible Assignees (to be defined in the
Financing Documentation) in respect of the Revolving Credit Facility in a
minimum amount equal to $5 million.

 

(b)   Term Loan B Facility: Subject to the consents described below (which
consents will not be unreasonably withheld or delayed), each Lender will be
permitted to make assignments to Eligible Assignees in respect of the Term Loan
Facility and any Incremental Term Loan in a minimum amount equal to $1 million.

 



Annex B – Term Sheet18 

 

 

   

(c)   Consents: The consent of the Borrower will be required for any assignment
unless (i) a payment or bankruptcy event of default has occurred and is
continuing or (ii) the assignment is to a Lender, an affiliate of a Lender or an
Approved Fund (as such term shall be defined in the Financing Documentation in a
manner consistent with the Documentation Principles); provided that the Borrower
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within 10 business days
after having received notice thereof. The consent of the Administrative Agent
will be required for any assignment (i) in respect of the Revolving Credit
Facility or an unfunded commitment under the Term Loan Facility, to an entity
that is not a Lender with a commitment in respect of the applicable Facility, an
affiliate of such Lender or an Approved Fund and (ii) in respect of the Term
Loan Facility or any Incremental Term Loan Facility, to an entity that is not a
Lender, an affiliate of a Lender or an Approved Fund. The consent of the Issuing
Bank will be required for any assignment under the Revolving Credit Facility.
Participations will be permitted without the consent of the Borrower or the
Administrative Agent.

 

(d)   No Assignment or Participation to Certain Persons. No assignment or
participation may be made to natural persons, the Borrower or any of its
affiliates or subsidiaries. No assignments may be made to any Defaulting Lender.

 

(e)   The Senior Credit Facilities will include customary Lender ERISA
representations.

 

In addition, the Financing Documentation shall provide that so long as no
default or event of default is continuing, loans under the Term Loan B Facility
or any Incremental Term Loans may be purchased by and assigned to the Borrower
or any of its subsidiaries on a non-pro rata basis through Dutch auctions open
to all Lenders on a pro rata basis in accordance with customary procedures to be
agreed and/or open-market purchases; provided that any such loans shall be
automatically and permanently cancelled immediately upon acquisition thereof by
the Borrower or any of its subsidiaries and the Borrower may not use proceeds of
the Revolving Credit Facility to purchase loans to the extent such loans are
purchased at a discount.

 



Annex B – Term Sheet19 

 

 

Required Lenders:   On any date of determination, those Lenders who collectively
hold more than 50% of the outstanding loans and unfunded commitments under the
Senior Credit Facilities, or if the Senior Credit Facilities have been
terminated, those Lenders who collectively hold more than 50% of the aggregate
outstandings under the Senior Credit Facilities (the “Required Lenders”);
provided that if any Lender shall be a Defaulting Lender (to be defined in the
Financing Documentation) at such time, then the outstanding loans and unfunded
commitments under the Senior Credit Facilities of such Defaulting Lender shall
be excluded from the determination of Required Lenders.       Amendments and
Waivers:  

Amendments and waivers of the provisions of the Financing Documentation will
require the approval of the Required Lenders, except that (a) the consent of all
Lenders directly adversely affected thereby will be required with respect to (i)
increases in the commitment of such Lenders, (ii) reductions of principal,
interest, fees or other amounts, (iii) extensions of scheduled maturities or
times for payment, (iv) reductions in the voting percentages and (v) except with
respect to an extension made pursuant to the following paragraph, any pro rata
sharing provisions, (b) the consent of all Lenders will be required with respect
to releases of all or substantially all of the value of the Collateral or
Guarantees and (c) the consent of the Lenders holding more than 50% of the
outstanding loans and unfunded commitments under the Revolving Credit Facility
shall be required to approve any amendment, waiver or consent for the purpose of
satisfying a condition precedent to borrowing under the Revolving Credit
Facility that would not be satisfied but for such amendment, waiver or consent.
Notwithstanding the foregoing, (i) amendments and waivers of the Financial
Covenant (or any of financial definitions included in (and for purposes of) the
Financial Covenant) will require only the consent of Lenders holding more than
50% of the aggregate commitments and loans under the Revolving Facility and no
other consents or approvals shall be required and (ii) amendments and waivers of
the Financing Documentation that affect solely the Lenders under the Revolving
Credit Facility or any Incremental Term Loan (including waiver or modification
of conditions to extensions of credit under the Revolving Credit Facility, the
availability and conditions to funding of any Incremental Term Loan (but not the
conditions for implementing any Incremental Term Loan as noted above), pricing
and other modifications), will require only the consent of Lenders holding more
than 50% of the aggregate commitments or loans, as applicable, under the
Revolving Credit Facility or such Incremental Term Loan, as applicable (or if
applicable each affected Lender under the applicable Revolving Credit Facility
or Incremental Term Loan) and no other consents or approvals shall be required.

 



Annex B – Term Sheet20 

 

 

   

On or before the final maturity date of each of the Senior Credit Facilities,
the Borrower shall have the right to extend the maturity date of all or a
portion of the Senior Credit Facilities with only the consent of the Lenders
whose loans or commitments are being extended, and otherwise on terms and
conditions to be mutually agreed by the Administrative Agent and the Borrower
(which may include an increase in the interest rate and/or fees for Lenders
providing the extension); it being understood that each Lender under the tranche
the maturity date of which is being extended shall have the opportunity to
participate in such extension on the same terms and conditions as each other
Lender under such tranche; provided that such extensions shall not subject to
any “default stoppers”, financial tests, “most favored nation” pricing or,
unless requested by the Borrower, minimum extension condition provisions

 

The Financing Documentation will contain “yank-a-bank” provisions as are usual
and customary for financings of this kind.

      Refinancing Facilities:   The Financing Documentation will permit the
Borrower to refinance loans under the Term Loan Facility, Revolving Credit
Facility or any Incremental Term Loan, from time to time, in whole or part, with
one or more new term loan facilities, new revolving credit facilities or one or
more series of senior unsecured notes or loans or senior secured notes or loans
(collectively, “Refinancing Facilities”) that may be secured by the Collateral
on a pari passu basis with the Senior Credit Facilities, in each case on
customary terms and conditions.       Indemnification:   The Credit Parties will
indemnify the Lead Arranger, the Administrative Agent, each of the Lenders and
their respective affiliates, partners, directors, officers, agents and advisors
(each, an “indemnified person”) and hold them harmless from and against all
liabilities, damages, claims, costs and expenses (including reasonable fees,
disbursements, settlement costs and other charges of counsel (limited to the
reasonable and documented out-of-pocket fees, disbursements and other charges of
one counsel to the indemnified persons taken as a whole and, if reasonably
necessary, one local counsel in any relevant material jurisdiction, and, solely
in the case of an actual conflict of interest, one additional counsel to the
affected indemnified persons similarly situated taken as a whole in each
relevant material jurisdiction)) relating to the Transactions or any
transactions related thereto and the Borrower’s use of the loan proceeds or the
commitments; provided that no indemnified person will have any right to
indemnification for any of the foregoing to the extent resulting from (a) such
indemnified person’s own gross negligence or willful misconduct as determined by
a court of competent jurisdiction in a final non-appealable judgment, (b) a
claim brought by the Borrower against an indemnified person for material breach
in bad faith of the funding obligations of such indemnified person under the
Commitment Letter or the Financing Documentation as determined by a court of
competent jurisdiction in a final non-appealable judgment, or (c) any dispute
solely among indemnified persons, other than any claims against any indemnified
person in its respective capacity or in fulfilling its role as an administrative
agent or arranger or any similar role hereunder or under the Senior Credit
Facilities, and other than any claims arising out of any act or omission on the
part of you or your subsidiaries or affiliates.

 



Annex B – Term Sheet21 

 

 

Expenses:   The Borrower shall pay (a) all reasonable and documented
out-of-pocket expenses (including, without limitation, reasonable fees and
expenses of counsel (limited to the reasonable and documented fees and expenses
of one counsel to the Administrative Agent and Lead Arranger taken as a whole
and, if necessary, of one local counsel in any relevant material jurisdiction))
of the Administrative Agent and the Lead Arranger (promptly following written
demand therefor) associated with the syndication of the Senior Credit Facilities
and the preparation, negotiation, execution, delivery and administration of the
Financing Documentation and any amendment or waiver with respect thereto,
subject to the provisions of the Fee Letter and (b) all reasonable and
documented out-of-pocket expenses (including, without limitation, reasonable
fees and expenses of counsel (limited to the reasonable and documented fees,
disbursements and other charges of one counsel to the Administrative Agent and
the Lenders taken as a whole, and, if necessary, of one local counsel in any
relevant material jurisdiction and, solely in a conflict of interest, one
additional counsel in each relevant material jurisdiction)) of the
Administrative Agent and each of the Lenders promptly following written demand
therefor in connection with the enforcement of the Financing Documentation or
protection of rights thereunder.       Governing Law; Exclusive Jurisdiction and
Forum:   The Financing Documentation will provide that each party thereto will
submit to the exclusive jurisdiction and venue of the federal and state courts
of the State of New York (except to the extent the Administrative Agent or any
Lender requires submission to any other jurisdiction in connection with the
exercise of any rights under any security document or the enforcement of any
judgment).  New York law will govern the Financing Documentation, except with
respect to certain security documents where applicable local law is necessary
for enforceability or perfection.       Waiver of Jury Trial and Punitive and
Consequential Damages:   All parties to the Financing Documentation shall waive
the right to trial by jury and the right to claim punitive or consequential
damages.       Counsel for the Lead Arranger and the Administrative Agent:  
Cahill Gordon & Reindel LLP       Other:   The Financing Documentation shall
contain customary EU “bail-in” provisions.

 

Annex B – Term Sheet22 

 

 

SCHEDULE I

 

INTEREST AND FEES

 

Interest:  

At the Borrower’s option, loans will bear interest based on the Base Rate or
LIBOR, as described below:

 

A. Base Rate Option

 

Interest will be at the Base Rate plus the applicable Interest Margin (as
defined below). The “Base Rate” is defined as the highest of (a) the Federal
Funds Rate, as published by the Federal Reserve Bank of New York, plus 1/2 of
1%, (b) the prime commercial lending rate of the Administrative Agent, as
established from time to time at its principal U.S. office (which such rate is
an index or base rate and will not necessarily be its lowest or best rate
charged to its customers or other banks) and (c) the daily LIBOR (as defined
below) for a one month Interest Period (as defined below) plus 1%. Interest
shall be payable quarterly in arrears on the last day of each calendar quarter
and (i) with respect to Base Rate Loans based on the Federal Funds Rate and
LIBOR, shall be calculated on the basis of the actual number of days elapsed in
a year of 360 days and (ii) with respect to Base Rate Loans based on the prime
commercial lending rate of the Administrative Agent, shall be calculated on the
basis of the actual number of days elapsed in a year of 365/366 days. Any loan
bearing interest at the Base Rate is referred to herein as a “Base Rate Loan”.

 

Base Rate Loans will be made on same business day’s notice and will be in
minimum amounts to be agreed upon.

 

B. LIBOR Option

 

Interest will be determined for periods (“Interest Periods”) of one, two, three
or six months (or twelve months if available and agreed to by all relevant
Lenders) as selected by the Borrower and will be at an annual rate for
Eurocurrency deposits for the corresponding deposits of U.S. dollars
administered by ICE Benchmark Administration Limited (or any applicable
successor quoting service) (“LIBOR”) plus the applicable Interest Margin (as
described below). LIBOR will be determined by the Administrative Agent at the
start of each Interest Period and, other than in the case of LIBOR used in
determining the Base Rate, will be fixed through such period. Interest will be
paid on the last day of each Interest Period or, in the case of Interest Periods
longer than three months, every three months, and will be calculated on the
basis of the actual number of days elapsed in a year of 360 days. LIBOR will be
adjusted for maximum statutory reserve requirements (if any), and in no event
shall be less than 0%. Any loan bearing interest at LIBOR (other than a Base
Rate Loan for which interest is determined by reference to LIBOR) is referred to
herein as a “LIBOR Rate Loan”.

 



Schedule I to Annex B – Interest and Fees1 

 

 

   

LIBOR Rate Loans will be made on three business days’ prior notice and, in each
case, will be in minimum amounts to be agreed upon.

 

The Financing Documentation will include customary successor LIBOR provisions.

      Default Interest:   2.00% on overdue amounts.       Interest Margins:  

The applicable interest margins (the “Interest Margins”) will be:

 

(a)      in the case of the Revolving Credit Facility, initially, 3.75% for
LIBOR Rate Loans and 2.75% for Base Rate Loans;

 

(b)      in the case of the Term Loan B Facility, 3.75% for LIBOR Rate Loans and
2.75% for Base Rate Loans.

      Commitment Fee:   A commitment fee (the “Commitment Fee”) will accrue on
the unused amounts of the commitments under the Revolving Credit Facility, with
exclusions for Defaulting Lenders.  Such Commitment Fee will be 0.50% per annum.
All accrued Commitment Fees will be fully earned and due and payable quarterly
in arrears (calculated on a 360-day basis) for the account of the Lenders under
the Revolving Credit Facility and will accrue from the Closing Date.      
Letter of Credit Fees:   The Borrower will pay to the Administrative Agent, for
the account of the Lenders under the Revolving Credit Facility, letter of credit
participation fees equal to the Interest Margin for LIBOR Rate Loans under the
Revolving Credit Facility, in each case, on the undrawn amount of all
outstanding Letters of Credit.       Other Fees:   The Lead Arranger and the
Administrative Agent will receive such other fees as will have been agreed in a
fee letter among them and the Borrower.

 

Schedule I to Annex B – Interest and Fees2 

 

 

ANNEX C

 

$500 MILLION SENIOR SECURED CREDIT FACILITIES

CONDITIONS ANNEX

 

Capitalized terms used but not defined in this Annex C shall have the meanings
set forth in the commitment letter to which this Annex C is attached or in Annex
A or B thereto, as applicable. In the case of any such capitalized term that is
subject to multiple and differing definitions, the appropriate meaning thereof
shall be determined by reference to the context in which it is used. Subject, in
each case, to the Limited Conditionality Provision, the availability and initial
funding under the Senior Credit Facilities will be subject to solely the
satisfaction (or waiver) of only the following conditions precedent:

 

1. (a) The Financing Documentation, which shall be consistent, in each case,
with the Commitment Documents will have been executed and delivered to the Lead
Arranger; provided that the terms of such Financing Documentation shall be
prepared in accordance with the Documentation Principles and in a form such that
they do not impair the availability of the Senior Credit Facilities on the
Closing Date if the Exclusive Funding Conditions are satisfied, and (b) the
Administrative Agent shall have received customary legal opinions, which shall
expressly permit reliance by the successors and permitted assigns of each of the
Administrative Agent and the Lenders, customary secretary’s certificates which
include evidence of authorization, organizational documents and good standing
certificates (with respect to the applicable jurisdiction of incorporation or
organization of each Credit Party) and a customary borrowing notice.

 

2. To the extent required by the Financing Documentation, all documents and
instruments required to create and perfect the Administrative Agent’s security
interests in the Collateral shall have been executed and delivered and, if
applicable, be in proper form for filing.

 

3. Since the date of the Acquisition Agreement (as defined below) there shall
not have been any event, change, effect or development that, individually or in
the aggregate, has had or would reasonably be expected to have a Material
Adverse Effect (as defined in the Acquisition Agreement).

 

4. The Lead Arranger shall be reasonably satisfied with the documentation for
the Acquisition and other aspects of the Transactions, including the purchase
agreement executed in connection the Acquisition (the “Acquisition Agreement”)
and all exhibits and schedules thereto. The Acquisition shall be consummated
substantially concurrently with the initial funding of the Senior Credit
Facilities in accordance with applicable law and the Acquisition Agreement
without giving effect to any waiver, modification or consent thereunder that is
materially adverse to the interests of the Lead Arranger or the Lenders (unless
approved by the Lead Arranger (such consent not to be unreasonably withheld or
delayed)), it being understood that, without limitation, any increase in the
purchase price shall not be materially adverse to the Lead Arranger or the
Lenders if funded solely by the issuance of the Borrower’s common equity and any
decrease in the purchase price of 10% or less shall not be materially adverse to
the Lead Arranger or the Lenders.

 

5. The Refinancing shall have been consummated prior to, or shall be consummated
substantially simultaneously with the initial borrowing under the Senior Credit
Facilities.

 



Annex C – Conditions Annex1 

 

 

6. The Lead Arranger shall have received:

 

(a) with respect to Carrols and its subsidiaries, (i) audited consolidated
balance sheets and related consolidated statements of income, shareholder’s
equity and cash flows for the three most recently completed fiscal years ended
at least 90 days prior to the Closing Date, (ii) unaudited consolidated balance
sheets and related consolidated statements of income and cash flows for each
interim fiscal quarter (other than the fourth fiscal quarter of Carrols’ fiscal
year) ended since the last audited financial statements and at least 45 days
prior to the Closing Date and (iii) internal consolidated balance sheets and
related consolidated statements of income and cash flows for each interim fiscal
month ended since the last quarterly financial statements and at least 30 days
prior to the Closing Date; provided that the Commitment Parties acknowledge that
they have received the financial statements required by clause (i) above (other
than, for the avoidance of doubt, the financial statements as of and for fiscal
year ended December 31, 2018), the unaudited consolidated balance sheets and
unaudited consolidated statements of operations in respect of clause (ii) as of
and for the fiscal quarters ended March 31, 2018, June 30, 2018, and September
30, 2018, and the internal consolidated balance sheets and related consolidated
statements of income and cash flows in respect of clause (iii) as of and for
each fiscal month ending on or prior to January 31, 2019;

 

(b) with respect to the Acquired Company and its subsidiaries, (i) audited
carve-out combined balance sheet of the CFP Business (as defined in the
Acquisition Agreement) as of (x) December 31, 2017 and (y) to the extent ended
at least 90 days prior to the Closing Date, December 31, 2018 and the related
audited carve-out combined statements of income, member’s equity and cash flows
of the CFP Business for the fiscal year ended (x) December 31, 2017 and (y) to
the extent ended at least 90 days prior to the Closing Date, December 31, 2018,
and (ii) unaudited carve-out combined balance sheet of the CFP Business and the
related audited carve-out combined statements of income, member’s equity and
cash flows of the CFP Business for each interim fiscal quarter (other than the
fourth fiscal quarter of the Acquired Company’s fiscal year) ended since the
last audited financial statements and at least 45 days prior to the Closing
Date; provided that the Commitment Parties acknowledge that they have received
the financial statements required by clause (i) above with respect to the fiscal
year ended December 31, 2017 and the unaudited consolidated balance sheets and
unaudited consolidated statements of operations in respect of clause (ii) as of
March 31, 2018, June 30, 2018, and September 30, 2018;

 

(c) a pro forma consolidated balance sheet and related pro forma consolidated
statements of income and cash flows of the Borrower as of and for the
twelve-month period ending on the last day of the most recently completed
four-fiscal quarter period ended at least 45 days (or 90 days in case such
four-fiscal quarter period is the end of the Company’s fiscal year) prior to the
Closing Date, prepared in good faith after giving pro forma effect to each
element of the Transactions, prepared as if the Transactions had occurred on the
last day of such four quarter period (in the case of such balance sheet) or at
the beginning of such period (in the case of such other financial statements);
and

 

(d) a certificate (substantially in the form set forth in Annex I attached to
this Annex C) from the chief financial officer of the Borrower certifying that
after giving pro forma effect to each element of the Transactions the Borrower
and its subsidiaries (on a consolidated basis) are solvent.

 

7. The Lead Arranger shall have received, at least 5 business days prior to the
Closing Date, all documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including, without limitation, the PATRIOT Act, that has
been requested at least 10 business days prior to the Closing Date, and a
Beneficial Ownership Certification.

 



Annex C – Conditions Annex2 

 

 

8. The Lead Arranger shall have been afforded a period (such period, the
“Marketing Period”) in which to syndicate the Senior Credit Facilities of at
least 15 consecutive business days after the receipt of all of the necessary
information and certifications in order to complete, and a customary
authorization letter with respect to, the final confidential information
memorandum or memoranda to be used in connection with the syndication of the
Senior Credit Facilities (such information, certifications and authorization
letter, collectively, the “CIM Information”). If the Borrower in good faith
reasonably believes that it has delivered the CIM Information, it may deliver to
the Lead Arranger written notice to that effect (stating when it believes it
completed any such delivery), in which case the receipt of the CIM Information
shall be deemed to have occurred and the 15 consecutive business day period
described above shall be deemed to have commenced on the second business day
following the date of receipt of such notice, unless the Lead Arranger in good
faith reasonably believes that the Borrower has not completed delivery of the
CIM Information and, within two business days after its receipt of such notice
from the Borrower, the Lead Arranger delivers a written notice to the Borrower
to that effect (stating with specificity which information is required to
complete the delivery of the CIM Information).

 

9. All fees and expenses due to the Lead Arranger, the Administrative Agent and
the Lenders required to be paid on the Closing Date and invoiced at least 3
business days before the Closing Date (including the fees and expenses of
counsel for the Lead Arranger and the Administrative Agent) will have been paid
(which fees and expenses may be funded from the proceeds of the initial fundings
under the Senior Credit Facilities).

 

10. All of the representations and warranties in the Financing Documentation
shall be true and correct in all material respects (or if qualified by
materiality or material adverse effect, in all respects) on the Closing Date,
subject to the Limited Conditionality Provision. The Specified Acquisition
Agreement Representations will be true and correct to the extent required by the
Limited Conditionality Provision and the Specified Representations will be true
and correct in all material respects (or if qualified by materiality or material
adverse effect, in all respects).

 

Annex C – Conditions Annex3 

 

 

Annex I to

Annex C

 

Form of Solvency Certificate

 

[●][●], 2019

 

This Solvency Certificate is being executed and delivered pursuant to Section
[●] of that certain [●] (the “Credit Agreement”; the terms defined therein being
used herein as therein defined).

 

I, [●], the [Chief Financial Officer/equivalent officer] of Borrower, in such
capacity and not in an individual capacity, hereby certify as follows:

 

1.I am familiar with the finances, businesses, properties and assets of the
Borrower and its subsidiaries, taken as a whole, and am duly authorized to
execute this Solvency Certificate on behalf of the Borrower pursuant to the
Credit Agreement. I have reviewed the Credit Documents and such other
documentation and information and have made such investigation and inquiries as
I have deemed necessary and prudent therefor;

 

2.As of the date hereof and immediately after giving effect to the Transactions
and the incurrence of the indebtedness and obligations being incurred in
connection with the Credit Agreement and the Transactions, that, (i) the sum of
the debt (including contingent, subordinated and other liabilities) of the
Borrower and its subsidiaries, taken as a whole, does not exceed the fair value
of the properties of the Borrower and its subsidiaries, taken as a whole; (ii)
the capital of the Borrower and its subsidiaries, taken as a whole, is not
unreasonably small in relation to the business of the Borrower and its
subsidiaries, taken as a whole, engaged in or contemplated as of the date
hereof; (iii) the present fair saleable value of the assets of the Borrower and
its subsidiaries, on a consolidated basis, is greater than the total amount that
will be required to pay the probable liabilities (including contingent,
subordinated and other liabilities) of the Borrower and its subsidiaries as they
become absolute and matured, (iv) the Borrower and its subsidiaries, taken as a
whole, do not intend to incur, or believe that they will incur, debts (including
current obligations and contingent, subordinated and other liabilities) beyond
their ability to pay such debts as they mature in the ordinary course of
business and (v) the Borrower and its subsidiaries, taken as a whole, are able
to pay their debts and liabilities and identified contingent obligations as they
mature in the ordinary course of business. For the purposes hereof, the amount
of any contingent liability at any time shall be computed as the amount that, in
light of all of the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability; and

 

3.I acknowledge that the Administrative Agent and the Lenders are relying on the
truth and accuracy of this Solvency Certificate in connection with the making of
Loans and the issuance of Letters of Credit under the Credit Agreement.

 

[Remainder of page intentionally left blank]

 

Annex C – Conditions Annex1 

 

 

IN WITNESS WHEREOF, I have executed this Solvency Certificate on the date first
written above.

 

      [SIGNATURE BLOCK]

 



Annex C – Conditions Annex2 

 